Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 1 of 205




                Exhibit C
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 2 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 3 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 4 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 5 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 6 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 7 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 8 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 9 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 10 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 11 of 205




        EXHIBIT “A”
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 12 of 205



Macquarie Holdings (U.S.A.) Inc.
A member of the Macquarie Group




125 West 55th Street                      Telephone         (212)231 1000
22nd Floor                                Facsimile         (212)231 1010
New York NY 10019                         Internet          http://www/macquarie.com




May 5, 2017


Khristina McLaughlin
C/o Macquarie Holdings (U.S.A.) Inc.
New York Office


Dear Khristina,

This employment agreement (‘Agreement’) sets out terms and conditions of your employment
effective from July 1, 2017. Except as set forth in any prior agreement with respect to any
previous or existing clawbacks or other contractual repayments owed to the firm, which shall
remain in full force and effect, this Agreement constitutes the entire agreement between you and
Macquarie Holdings (U.S.A.) Inc. (‘Employer’) in relation to the subject matter herein and
supersedes any previous or contemporaneous written and oral agreements, understandings,
commitments and representations between you and the Employer in relation to that subject
matter. Any implied contractual duty of good faith or duty of cooperation owed to you by the
Employer is expressly excluded from forming part of this Agreement. By entering into this
Agreement, you confirm that you have not relied on any previous written or oral agreement,
understandings, commitments or representations other than those set out in this Agreement. Any
amendments or revisions to the terms of this Agreement must be in writing and signed by an
authorized officer of the Employer.

Subject to the conditions herein, below is a summary of the terms of your employment with the
Employer:

Position:                                                Head of US Sales, Cash Equities

Assigned to:                                             Macquarie Capital (U.S.A.) Inc.

Business Group:                                          Commodities and Global Markets

Salary:                                                  USD 400,000.00

The Macquarie Group ('Macquarie') comprises the Employer, Macquarie Group Limited and their
worldwide related entities (each a ‘Macquarie entity’). You agree that your obligations under this
Agreement are owed to, and for the benefit of, Macquarie and that this Agreement shall serve to
the benefit of and be binding upon the Employer's successors and assigns.

Employee Information

The Employer relies on representations made and information given by you during your
recruitment process and on the Employment Declaration as being true and correct for the
Macquarie Holdings (U.S.A.) Inc. is not an authorised deposit-taking institution for the purposes of the Banking Act
(Commonwealth of Australia) 1959, and Macquarie Holdings (U.S.A.) Inc.'s obligations do not represent deposits or other
liabilities of Macquarie Bank Limited ABN 46 008 583 542 (MBL). Neither MBL nor any other Macquarie Group entity guarantees
or otherwise provides assurances in respect of the obligations of Macquarie Holdings (U.S.A.) Inc.
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 13 of 205



duration of your employment with the Employer. You must update or provide to the Employer any
material information in relation to those representations or any matters which may impact your
employment which may change or arise at any time during your employment. The omission of
any relevant information, or the provision of false or misleading information, could result in
disciplinary action including termination of employment.

Your employment is contingent upon your compliance with the Immigration and Naturalization
regulations requiring the establishment of your identity and ongoing right to work in the United
States.

It is the Employer's practice to conduct occasional background checks on its employees during
their employment. It is a condition of your employment that you consent to additional background
checks being conducted during your employment, and to the results of those checks being made
available to Macquarie, for the purpose of considering your suitability for ongoing employment.
Your employment may be terminated if the Employer considers the results of a background check
to be unsatisfactory or materially inconsistent with the information given to the Employer during
the recruitment process.

Employment within Macquarie

From time to time, the Employer may change your role, duties, responsibilities, reporting line
and/or work location and direct you to work for, or undertake duties for, another business group or
Macquarie entity.

Macquarie may, at times, need to transfer employees from one Macquarie entity to another
Macquarie entity for accounting, taxation, regulatory, licensing, business or other reasons. You
consent, to the extent permissible by law, to your employment being transferred to another
Macquarie entity at the discretion of the Employer.

Although your, role, duties, responsibilities, reporting line, work location and/or employer within
Macquarie may change, unless otherwise agreed, the terms and conditions set out in this
Agreement will continue to apply.

Employee Obligations and Macquarie's Policies

Macquarie’s policies, including, but not limited to, Macquarie’s Code of Conduct, Confidential
Information policy, Works Created during Employment policy, Information Barriers and
Confidentiality policy, Outside Business Activities policy, Conflicts of Interest policy, Personal
Investments policy and Appropriate Workplace Behaviour (EEO) policy, are available on
Macquarie’s intranet (‘Macnet’) (collectively, the ‘Policies’). You agree to comply fully with the
Policies and Macquarie’s guidelines and procedures applicable to employees, as amended,
varied or replaced from time to time. Macquarie may amend, replace, revoke or suspend the
Policies at any time (with the exception of its "at will" policy) and you must comply with any
amended or new Policies.

You agree that you will act in the best interests of Macquarie and faithfully and diligently devote
your full time and energies to your position. You agree that you will perform your duties in a
manner that is consistent with all laws and regulatory requirements (including without limitation
any regulations of any applicable self-regulatory organization) applicable to your position and the
work you perform. You also agree to comply with all lawful directions of the Employer and
undertake training as directed.

You further agree to inform the Employer of any matter in connection with your employment
which comes to your notice that may be regarded as material and relevant to the Employer or
Macquarie; and to immediately disclose to the Employer any information which does, or may,
lead to you not being lawfully entitled to perform your duties or responsibilities. A breach by you
                                                         53616 Khristina McLaughlin USA EA – April 2017 2
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 14 of 205



of any of the Policies may result in disciplinary action which may include the termination of your
employment for cause.

Outside Business Activities

The Employer may require you to provide details of interests you have outside of your
employment for regulatory purposes or to help the Employer manage risks. You are required to
advise the Employer of any external directorships, secondary employment or engagement or
other business activities (‘Outside Business Activities’) that you hold or engage in or which you
propose to take up. The Employer may require that you resign from, do not accept or do not take
up such Outside Business Activities. You must not engage in any Outside Business Activities
without the prior written consent of the Employer. This obligation is currently detailed in
Macquarie's Outside Business Activities policy and Conflicts of Interest policy.

Confidential Information

During your employment and after your employment with the Employer ends, you must not,
directly or indirectly, disclose, copy or use any information which Macquarie designates as being
confidential or that you might reasonably expect Macquarie to regard as confidential. You are
directed to not bring or use any information to the Employer or Macquarie which belongs to a third
party, or to which you are not lawfully entitled. Further details of your duties regarding confidential
information are included in Macquarie’s Confidential Information policy which has been provided
to you with this Agreement.

Compensation

Your annualized salary of $400,000.00 will be paid at a semi-monthly rate of $16,666.67 in
accordance with customary payroll practices and procedures, subject to applicable law. This
salary covers all hours worked by exempt employees. You will receive your semi-monthly pay on
or around the 15th and the last day of each month.

Discretionary Profit Share

In addition to your base salary, a discretionary profit share bonus may be allocated to you in
recognition of your contribution in the course of your employment for the financial year to 31
March. Profit share bonuses are completely discretionary, do not form part of your base salary,
and will not be included in the calculation of any termination payments including payments in lieu
of notice and payments in lieu of accrued but untaken leave.

While you may receive a profit share bonus in a particular financial year, you will not necessarily
receive a profit share bonus in any subsequent year. All profit share allocations will be made in
installments in accordance with applicable Macquarie policies, including the Profit Share and
Profit Share Retention policies, as amended from time to time. Under these policies, any profit
share allocations are conditional on, among other things, your remaining employed by the
Employer on the relevant vesting and crystallization dates. No amounts (pro-rata or otherwise) or
payments in lieu will be payable if you are not employed on those dates. This means that you will
have no entitlement to any retained portion of your profit share allocation until the relevant vesting
dates.

The Employer reserves the right to terminate (with or without substitution) or vary the terms of
any profit sharing or bonus scheme, including, without limitation, the Profit Share and Profit Share
Retention policies, at its discretion from time to time.




                                                         53616 Khristina McLaughlin USA EA – April 2017 3
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 15 of 205



Insurance and Other Benefits

All regular full-time, regular part-time (scheduled to work 20 or more hours per week), and fixed-
term employees (with an initial term of greater than 90 days) are eligible as of their date of hire to
participate in the Employer’s health and welfare benefit plans, as they exist from time to time, in
accordance with the terms of applicable plan documents.

If, after the initial date of hire, an ineligible employee subsequently meets the eligibility
requirements as described above, he or she will become eligible to participate in the Employer’s
health and welfare benefit plans after a waiting period of 90 days of continuous employment.

All eligible employees will be enrolled in the Employer’s default medical benefits coverage
selection, as then in effect, if no affirmative election or declination of coverage is made within 30
days of their date of hire or the end of their waiting period, as applicable.

401(k) Plan

The Employer maintains a 401(k) plan for its eligible employees. Subject to the terms and
conditions set forth in the applicable plan documents, eligible employees may participate in the
plan following their date of hire.

The 401(k) plan has an automatic enrollment feature. All employees will be enrolled automatically
in the plan if no affirmative election or declination of participation is made within the first 60 days
of employment, in accordance with the terms and conditions set forth in applicable plan
documents.

Paid Time Off

Full-time exempt employees are eligible for four weeks of vacation per year and for other holiday,
sick and personal time as is generally provided to other exempt staff. Part-time employees will
accrue vacation time on a pro-rata basis. Time is accrued on a monthly basis pursuant to the
Employer's governing time off policies, which also set forth rules pertaining to usage of time and
other related issues.

The Employer requires you to submit a properly completed and authorized leave application for
all periods of absence. Depending on your role, you may be required to take at least two weeks of
continuous leave during every 12 month period for risk management purposes. If at any time you
work in such a role, you agree to take the required period of continuous leave annually.

You will be entitled to statutory public holidays in accordance with the relevant legislation of the
location in which you are based. Employee who trade or settle foreign markets are expected to
take such holidays in accordance with the Cash Equities and Equities & Derivatives Trading's
public holiday guidelines as amended from time to time.

Status of Employment/Termination of Employment

Termination with Notice

Your employment is "at will." Either you or the Employer may terminate your employment, with or
without cause at any time, subject to the notice provisions set forth herein.

You agree to provide the Employer with four (4) weeks’ notice of your voluntary resignation. The
Employer may exercise its discretion to shorten any notice period associated with your
resignation. The Employer agrees to provide you with four (4) weeks’ notice of your termination
when feasible except in the case of a termination for Cause. The period between such notice and

                                                         53616 Khristina McLaughlin USA EA – April 2017 4
        Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 16 of 205



termination of employment will be referred to as the 'Notice Period.’ Such notice provision shall
not alter your at-will status.

If the Employer terminates your employment without Cause or you resign by giving notice in
accordance with the terms herein, the Employer may in its sole discretion, alter your duties or
place you on a paid leave of absence during the Notice Period.

You may not provide services to any other employer or act as a consultant or otherwise assist
any person or entity in connection with their business during your employment including during
the Notice Period, regardless of whether you are working or on a paid leave of absence during
such period, unless otherwise approved by management. You must continue to act in accordance
with your employment obligations during your employment, including during any Notice Period.

Termination for Cause

For the purposes of this Agreement only, termination for 'Cause' means:

(i)      an action taken by a regulatory body or a self-regulatory organization against you that
         substantially prohibits or suspends you from performing or substantially impairs the
         performance of your duties of employment;

(ii)     your lack of relevant qualifications, licenses or approvals by a regulatory body required to
         perform your duties of employment;

(iii)    your negligent or wilful failure to perform the material duties of your employment (other than
         any such failure resulting from incapacity due to physical or mental illness);

(iv)     your material misrepresentation of facts relied upon in entering this Agreement or your
         material breach of any of your obligations under the terms and conditions of your
         employment, including but not limited to your obligations set out under this Agreement or of
         any of the Policies or Macquarie procedures (written or unwritten) of which you are aware
         or reasonably should be aware;

(v)      your breach of fiduciary duties to Macquarie;

(vi)     your conviction of, or pleas of guilty or nolo contendere to, a criminal offense (where the
         offense is relevant to your employment) or an action taken by a law enforcement
         organisation against you that substantially prohibits or suspends you from performing or
         substantially impairs the performance of your duties of employment;

(vii)    your wilful refusal to follow the proper direction of the Employer or any individual to whom
         you directly report;

(viii) your commission of an act or omission that, in the reasonable opinion of the Employer, may
       materially injure the reputation of the Employer or Macquarie; and

(ix)     your commission of an act or omission that constitutes fraud, embezzlement or material
         dishonesty or any other act of gross misconduct.




                                                           53616 Khristina McLaughlin USA EA – April 2017 5
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 17 of 205



Property

On termination of employment, or if instructed at any time during your employment, you must
deliver to the Employer any Macquarie property in your possession or control and certify that you
have not retained Macquarie property. For the avoidance of doubt, Macquarie property includes,
but is not limited to, data or any phone or computer hardware and software belonging to
Macquarie. You are not entitled to retain a copy of, or record in any form, any documents or
records referred to above following the termination of your employment.

On termination of employment, or if instructed at any time during your employment, you must
provide (to an appropriate individual within Macquarie’s Human Resources or Technology
division) details of any passwords required to access and reset any device or technology
belonging to Macquarie.

Protection of Macquarie's Interests

Acknowledgement

You acknowledge and agree that:

a. Macquarie engages in a broad range of activities on a global basis in connection with its
banking, financial, financial markets, advisory, capital raising, investment and funds management
businesses and related support functions across its different business groups (collectively, ‘the
Activities’); and

b. during your employment, you have been and/or will be exposed to Confidential Information (as
defined in the Confidential Information policy, as amended, varied or replaced from time to time),
and other aspects of Macquarie's business that are the property of, and valuable to, Macquarie
(including the Employer), and Macquarie is entitled to reasonable protection of those rights.

Notwithstanding any other term of this Agreement, you acknowledge and agree that, immediately
upon accepting any offer of new employment, you will inform your new employer of the
restrictions contained in this Protection of Macquarie’s Interests clause which continue to apply to
you following the end of your employment with the Employer.

Non-Competition

This clause will apply automatically during your employment. This clause will also apply for a
period (‘Restraint Period’) of three months following the date on which this Agreement ends
(‘Termination Date’), if:

●   you hold the position of, or equivalent to, Senior Manager, Associate Director, Division
    Director or Executive Director on the Termination Date; and

●   the Employer notifies you in writing within 14 days following the Termination Date that it has
    exercised its discretion to enforce this clause.

You agree that:

●   during your employment you will not, either directly or indirectly and whether as an employee,
    contractor, consultant, director or agent or in any other capacity, be engaged by, assist, work
    for or participate in any business that competes with any of the Activities: in which you were
    materially involved; or in respect of which you had access to Confidential Information, within
    the last 12 months of your employment with Macquarie ('Material Activities'), in any country in
    which those Activities are undertaken by the group or groups in Macquarie in which you were
    employed.
                                                        53616 Khristina McLaughlin USA EA – April 2017 6
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 18 of 205




●   during the Restraint Period (if applicable), you will not, either directly or indirectly and whether
    as an employee, contractor, consultant, director or agent or in any other capacity, be engaged
    by, assist, work for or participate in any Material Activities, in the same, or a substantially
    similar position, or in a position where you perform any of the Material Activities, that you held
    with Macquarie, in any country in which those Activities are undertaken by the group or groups
    in Macquarie in which you were employed.

If the Employer enforces this clause after the Termination Date, it will pay you an amount equal to
the base salary and the value of medical benefits (which you had elected at the time of your
notice of termination) that you would have received, less any applicable deductions, had you
been employed during the Restraint Period (‘Restraint Payment’).

Non-Solicitation

You agree that:

●   during your employment and for a period of three months after the Termination Date,
    regardless of the reason your employment ends, you must not:

     -   directly or indirectly, solicit, canvass or approach any person who, or any entity which,
         was at any time within the last 12 months of your employment with Macquarie, an actual
         or prospective client or business partner of Macquarie in that part or parts of the business
         carried on by Macquarie in which you worked and with whom you had contact, dealings,
         influence, or learned information about, with a view to obtaining the business or
         patronage of such client or business partner in a business that is the same or similar to
         that part or parts of Macquarie’s business; or

     -   otherwise interfere with the relationship between Macquarie and its clients or business
         partners with whom you had contact, influence or learned information about while you
         were employed by Macquarie;

●   during your employment and for a period of six months after the Termination Date, regardless
    of the reason your employment ends, you must not:

     -   directly or indirectly, induce or assist in the inducement or solicitation of any employee,
         contractor or consultant of Macquarie who was an employee, contractor or consultant of
         Macquarie within the last 12 months of your employment with Macquarie, and with whom
         you had contact or influence during your employment, to leave their employment or
         engagement with Macquarie, or to become employed by you or an entity with whom you
         become affiliated, after the Termination Date, whether or not in leaving their employment
         or engagement the employee, contractor or consultant would breach the terms of that
         employment or engagement; or

     -   otherwise interfere with the relationship between Macquarie and its employees,
         contractors or consultants with whom you had contact, influence or learned information
         about while you were employed by Macquarie.

The restrictions contained in this Non-Solicitation clause are not contingent on a Restraint
Payment being made.




                                                          53616 Khristina McLaughlin USA EA – April 2017 7
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 19 of 205



Violation of Covenant Provisions

You agree that the restrictions contained in the above clauses, Confidential Information, Non-
Competition and Non-Solicitation together with any applicable Policies (‘Covenant Provisions’)
are fair and reasonable and necessary for the protection of the Employer's legitimate business
interests and that the Employer would not have entered into this Agreement without the inclusion
of such restrictions. Moreover, you recognize and expressly acknowledge that these restrictions
grant to the Employer only such reasonable protection as is admittedly necessary to preserve
Macquarie's legitimate business interests. It is expressly agreed by the Employer and you that the
Covenant Provisions shall survive the termination of this Agreement and the termination of your
employment, for any reason.

You further acknowledge that any breach of the Covenant Provisions will result in irreparable
harm to the Employer and that no remedy at law will be adequate for such breach, and you
therefore consent to the entry of a restraining order, preliminary injunction or other court order to
enforce this Agreement without posting of bond, to the extent permitted by law. You agree that
the foregoing relief shall be in addition and without prejudice to all other remedies to which
Employer is entitled at law or in equity.

No Third Party Rights or Benefits

The parties do not intend that this Agreement should confer any right or benefit on any third party,
other than the entities within Macquarie.

Ongoing Obligations

The clauses titled “Confidential Information”, “Property”, and “Protection of Macquarie’s Interests”,
continue to apply following the end of your employment with Macquarie.

No Waiver

Any failure or delay by Macquarie to enforce a provision of this Agreement will not affect or render
that provision unenforceable, or prevent Macquarie from pursuing remedies in respect of a
breach of this Agreement at any time in the future.

Arbitration Agreement

You agree that the Arbitration Agreement attached to this Agreement as Annex A applies to the
terms and conditions of your employment with the Employer. By accepting this Agreement, you
affirmatively indicate your agreement to the terms set forth therein. Both you and the Employer
understand that by agreeing to the terms of the Arbitration Agreement, both are giving up any
constitutional or statutory right they may possess to have covered claims decided in a court of law
before a judge or a jury.

Data Privacy

You acknowledge and agree that the Employer has the right to collect, use and disclose your
personal information for purposes relating to the administration of your employment with the
Employer, including administering your compensation and benefits and compliance with any
regulatory, reporting and withholding requirements. You acknowledge and agree that your
personal information may be disclosed by the Employer to its affiliated entities for such purposes.
The Employer will take reasonable steps to maintain physical, technical and procedural
safeguards regarding your personal information. You consent to the transmission, processing and
storage of your personal information in the United States and at international service centres
outside the United States.

                                                         53616 Khristina McLaughlin USA EA – April 2017 8
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 20 of 205



Governing Law and Forum Selection

This Agreement shall be governed by and construed in accordance with the laws of the state of
New York without giving effect to its principles of conflict of laws. Should any dispute not be
subject to arbitration, any action to enforce the terms of this Agreement or any other dispute
arising out of your employment shall be brought in the appropriate state or federal court located
closest to your final work location and the parties consent to such personal jurisdiction and waive
any objections to the resolution of disputes hereunder in such jurisdiction.

Severability

Any provision or part of a provision of this Agreement which is held to be illegal, void or
unenforceable will either be modified so that it is enforceable, or deemed ineffective to the extent
only that it is illegal, void or unenforceable, without invalidating the remaining provisions or part of
a provision of the Agreement.

Yours truly,



Austin Dowling
Regional Head of Human Resources, Americas




                                                          53616 Khristina McLaughlin USA EA – April 2017 9
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 21 of 205



Acceptance

I understand and, by selecting the ‘accept’ button on the portal, acknowledge and accept the
terms of my employment as set out in this Agreement and the Arbitration Agreement, and will
comply with the terms and conditions of my employment and the Policies as amended from time
to time.

I acknowledge that I have received, read and understand the Policies provided to me with this
Agreement entitled Benefit and Policy Information (March 2017 v1) and that these provisions are
incorporated by reference into this Agreement. My acceptance indicates my agreement to
comply with and be bound by these Policies and with all Policies as amended from time to time,
including but not limited to:

□   Acceptable Use of Technology policy
□   Appropriate Workplace Behaviour (EEO) policy
□   Code of Conduct
□   Confidential Information policy
□   Conflicts of Interest policy
□   Information Barriers and Confidentiality policy
□   Macquarie US Benefits Guide
□   New York City's Earned Sick Time Act
□   Outside Business Activities policy
□   Pregnancy and Employment Rights
□   Personal Investments policy
□   Works Created during Employment policy
□   MSG Personal Investments policy

I confirm that this Agreement has been provided to me in my primary language, or if English is not
my primary language I confirm that the information relating to compensation has been provided to
me in my primary language if a translation has been prepared by the Department of Labor.




                                                      53616 Khristina McLaughlin USA EA – April 2017 10
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 22 of 205



                                                ANNEX A

                                 ARBITRATION AGREEMENT
                 For Registered Employees of Macquarie Holdings (U.S.A.) Inc.

While Macquarie hopes that employment disputes with its Employees will not occur, Macquarie
believes that where such disputes do arise, it is in the mutual interest of all concerned to handle
them promptly and with minimal disturbance to the operations of Macquarie's businesses and the
lives of its Employees.

Accordingly, to provide for more expeditious resolution of certain employment-related disputes
that may arise between Macquarie and its Employees, Macquarie has instituted a mandatory
arbitration procedure (the "Macquarie Arbitration Procedure" or the "Procedure") for its
Employees as set forth herein. This Arbitration Agreement (“Agreement”) applies to all
Macquarie Employees in the United States of America. Under the Procedure, certain disputes
that may arise from your employment with Macquarie, the terms and conditions of your
employment or the termination of your employment must (after appropriate attempts to resolve
your dispute internally through Macquarie management channels) be submitted for resolution by
mandatory arbitration.

In agreeing to submit employment disputes for resolution by arbitration, you acknowledge that
such agreement is given in exchange for rights to which you are not otherwise entitled - namely,
your employment as a Macquarie Employee and the more expeditious resolution of such
disputes. In exchange for your agreement to submit such disputes to the binding arbitration
process set forth herein, Macquarie likewise agrees to the use of arbitration as the exclusive
forum for resolving employment disputes covered by this Agreement.

Hence, the parties shall be precluded from bringing or raising in court or another forum any
dispute that was or could have been brought or raised pursuant to the procedures set forth in this
Agreement.

Arbitration Procedure

As a condition of your employment at Macquarie, you agree that any controversy or claim arising
out of or relating to your employment relationship with Macquarie, the terms and conditions of
your employment or the termination thereof must be submitted for final and binding resolution by
a private and impartial arbitrator, to be jointly selected by you and Macquarie.

Claims Covered: This Agreement to arbitration includes any claim that could be asserted in
court or before an administrative agency or claims as to which the employee has an alleged
cause of action, including without limitation claims for breach of any contract or covenant
(express or implied), tort claims, claims for discrimination (including, but not limited to,
discrimination based on sex, pregnancy, race, national or ethnic origin, age, religion, creed,
marital status, sexual orientation, mental or physical disability or medical condition, or other
characteristics protected by statute), claims for wrongful discharge, violations of confidentiality or
breaches of trade secrets, and/or claims for violation of any federal state or other governmental
law, statute, regulation or ordinance (including, but not limited to, the Americans With Disabilities
Act, the Age Discrimination in Employment Act, the Family Medical Leave Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act, Title VII of the Civil Rights Act of
1964, the Genetic Information Non-Discrimination Act and any and all claims relating to your
employment and/or termination of your employment with the company whether based on state
law, commonwealth law, local law, statute, regulation, ordinance or common law).

Disputes covered by the Procedure include all such claims whether made against Macquarie, any
of its subsidiary or affiliated entities, or its individual officers, directors, or trustees thereof (in an
official or personal capacity).
                                                          53616 Khristina McLaughlin USA EA – April 2017 11
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 23 of 205




Claims Not Covered: Claims covered by this Agreement do not include (i) a claim for workers'
compensation benefits; (ii) a claim for unemployment compensation benefits; (iii) a claim by
Macquarie for temporary or preliminary injunctive and/or other equitable relief, including, but not
limited to, such claims for unfair competition and/or the use or unauthorized disclosure of trade
secrets or confidential information, as to which Macquarie may seek and obtain relief from a court
of competent jurisdiction in advance of pursuing such claims in arbitration pursuant to this
Agreement; (iv) a claim for money damages by Macquarie related to claims for unfair competition
and/or the use or unauthorized disclosure of trade secrets or confidential information, as to which
Macquarie may seek and obtain relief from a court of competent jurisdiction; (v) a claim based
upon Macquarie's current (successor or future) employee benefits and/or welfare plans that
contain an appeal procedure or other procedure for the resolution of disputes under the plan; (vi)
a claim for violation of the National Labor Relations Act; (vii) any non-employment-related claim
that arises out of an Employee's Form U4 Agreement and relates solely to the obligations
attendant to the Employee's status as a "Registered Representative"; and (viii) any claim in
respect of which arbitration is prohibited under applicable law.

You shall not be entitled to join or consolidate claims in arbitration with claims brought by other
individuals, or to arbitrate any claim as a representative member of a class or in a private attorney
general capacity. Nor shall any arbitrator appointed pursuant to this Agreement have the
authority to arbitrate claims on a class, collective or multiple-claimant basis. Accordingly, you and
Macquarie agree that the American Arbitration Association's ("AAA") Supplementary Rules for
Class Action Arbitration shall not apply to any arbitration under this Procedure. If, however, an
agreement to dispense with class, collective or multiple-claimant claims in arbitration is held to be
unenforceable, then such claims shall proceed in court, not in arbitration. Any dispute about the
enforceability, applicability or interpretation of any portion of this paragraph shall be submitted to
and resolved by a court of competent jurisdiction only and shall not under any circumstances be
submitted to or resolved by any arbitrator or organization sponsoring arbitration.

Internal Efforts

As a prerequisite for submitting an employment dispute to arbitration, both you and Macquarie
agree to make good-faith efforts at resolving any dispute internally on an informal basis through
Macquarie management channels appropriate to the circumstances of that individual dispute,
including, but not limited to, Employee Relations and/or the Head of Human Resources,
Americas. Only when such internal efforts fail may an employment dispute be submitted to
binding arbitration under the terms of this Procedure.

Binding Arbitration

If a covered dispute remains unresolved at the conclusion of a good-faith effort to resolve the
dispute internally, either party may submit the dispute for resolution by final binding arbitration
under this Procedure. The arbitration will be conducted under the Employment Dispute
Resolution Rules of AAA, with the proviso that the arbitration shall be strictly confidential. These
Rules, incorporated by reference herein, include (but are not limited to) the procedures for the
joint selection of an impartial arbitrator and for the hearing of evidence before the arbitrator. The
arbitrator shall have the authority to allow for appropriate discovery and exchange of information
prior to a hearing, including (but not limited to) production of documents, information requests,
depositions, and subpoenas. Discovery shall be conducted pursuant to the AAA rules. A copy of
the complete AAA Employment Dispute Resolution Rules may be obtained from the AAA as
Administrator. You may also access the Rules from AAA's website at http://www.adr.org. 1




1This Agreement does not prohibit or restrict Associated Persons from filing an arbitration claim in the
FINRA arbitration forum as specified in FINRA rules.
                                                            53616 Khristina McLaughlin USA EA – April 2017 12
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 24 of 205



Any conflict between the rules and procedures set forth in the AAA rules and those set forth in
this Agreement shall be resolved in favor of those in this Agreement. The burden of proof at
arbitration shall at all times be upon the party seeking relief. The arbitrator shall have the power
to award all remedies that could be awarded by a court or administrative agency in accordance
with the governing and applicable substantive law relating to covered claims, except is limited to
individual relief, and not relief on a class or collective basis. Without limiting the arbitrator's power
and authority, it is understood that the arbitrator shall have the authority to entertain and rule on
motions to dismiss and motions for summary judgment by any party and shall apply the standards
governing such motions under the Federal Rules of Civil Procedure (unless otherwise agreed to
by the parties in connection with disputes involving a non-US Employee).

Choice of Law

In reaching his/her decision, the arbitrator shall apply the governing substantive law applicable to
the claim(s), cause of action(s), and defense(s) asserted by the parties as applicable in the state
in which you are primarily assigned to work.

Forum of Arbitration

Any arbitration conducted pursuant to this Agreement shall take place in the state in which you
are primarily assigned to work unless an alternative location is chosen by the mutual agreement
of the parties.

Time Limits and Procedures

The aggrieved party must give written notice of any claim to the other party within the same
statute of limitations period that would apply with respect to such claim if it was brought in a
judicial or administrative forum. The written notice shall describe the nature of all claims asserted
and the facts upon which such claims are based and shall be mailed to the other party by certified
or registered mail, return receipt requested. Any such notice mailed to Macquarie shall be
addressed to Macquarie's Head of Human Resources, Americas, and the AAA as Administrator in
accordance with applicable AAA rules.

The arbitrator shall render a decision and award within 30 days after the close of the arbitration
hearing or at any later time on which the parties may agree. The award shall be in writing and
signed and dated by the arbitrator and shall contain express findings of fact and the basis for the
award.

The parties agree that Macquarie will pay all of the AAA administrative fees and the arbitrator's
fees and expenses. All other costs and expenses associated with the arbitration, including,
without limitation, the party's respective attorneys' fees, shall be borne by the party incurring the
expense, unless the law under which the claim is brought permits an award of attorneys' fees
and/or costs to the prevailing party.

Judgment upon the award rendered by the arbitrator may be entered in any court having
jurisdiction. The award may be vacated or modified only on the grounds specified in the U.S.
Federal Arbitration Act or other applicable law.

Severability

Except as specifically set forth herein, if any provision of this Agreement is held to be illegal, void
or unenforceable, the agreement will be ineffective to the extent only of that illegality, voidness or
unenforceability, without invalidating the remaining parts of this Agreement. If a court or arbitrator
should determine that any portion of this Agreement is overbroad or unreasonable, such provision
shall be given effect to the maximum extent possible by narrowing the provision found to be
overbroad or unreasonable.
                                                         53616 Khristina McLaughlin USA EA – April 2017 13
   Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 25 of 205




No Retaliation/Employment At-Will

Under no circumstance will a Macquarie Employee be retaliated against in any way for invoking
this Procedure in good-faith to seek the resolution of a dispute. Macquarie managers who
engage in such retaliation will be subject to discipline under the appropriate Macquarie
disciplinary procedures.

The Macquarie Arbitration Procedure does not in any way alter the at-will employment status of
Macquarie Employees. Macquarie and its Employees are always free to terminate the
employment relationship at any time for any lawful reason, with or without cause, and
employment is not for any specific or definite duration.

This Agreement sets forth the complete agreement of the parties on the subject of arbitration of
the covered claims defined above, and supersedes any prior or contemporaneous oral or written
understanding on these subjects. No party is relying on any representations, oral or written, on
the subject of the effect, enforceability or meaning of this Agreement, except as specifically set
forth herein.
_____________________________________________________________________________

END OF DOCUMENT




                                                      53616 Khristina McLaughlin USA EA – April 2017 14
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 26 of 205




        EXHIBIT “B”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 27 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 28 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 29 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 30 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 31 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 32 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 33 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 34 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 35 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 36 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 37 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 38 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 39 of 205




        EXHIBIT “C”
       Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 40 of 205


From:              COG HR Employment Agreement
To:                Khristina McLaughlin
Subject:           53616 - Khristina McLaughlin - EA Confirmation - Acceptance of updated employment documentation
Date:              Saturday, May 06, 2017 2:26:39 PM
Importance:        High
Sensitivity:       Private




Dear Khristina

You have just accepted the updated employment documentation via the online portal system. The updated
employment documentation which is effective from 1 July 2017 is listed below.

If you did not intend to accept, please contact the Employee Relations consultant for your Group/Division
immediately. Otherwise, you do not need to take any further action. A copy of your acceptance will be retained on
your file.

Regards,
COG HR Employment Agreement

 _____

EA Confirmation Details:

Action: Acknowledged acceptance of updated employment documentation effective 1 July 2017

Time stamp: 7 May 2017 4:26:27 AM AEST

Employment Documentation:

          * 53616~1~Khristina McLaughlin~USA~2017 Employment Agreement.pdf



This email and any attachment is confidential. If you are not the intended recipient, please delete this message.
Macquarie does not guarantee the integrity of any emails or attachments. For important disclosures and information
about the incorporation and regulated status of Macquarie Group entities please see: https://protect-
us mimecast.com/s/kJ5aBRIOLw7vCL?domain=macquarie.com
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 41 of 205




        EXHIBIT “D”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 42 of 205
      Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 43 of 205


Direct: 212-224-0660
Fax: 212-702-9702
Cell: 917-754-9000
Email: jsack@sackandsack.com

---------- Forwarded message ----------
From: Jonathan Sack <jsack1@gmail.com>
Date: Mon, Oct 23, 2017 at 12:01 AM
Subject: Khristina McLaughlin adv. Macquarie and Robert Ansell
To: andrew.downe@macquarie.com, Nicola.Hetherington@macquarie.com,
Christine.Hayward@macquarie.com, austin.dowling@macquarie.com
Cc: Eric Stern <estern@sackandsack.com>, Alex Seidenberg
<aseidenberg@sackandsack.com>, Michael Mui <mmui@sackandsack.com>, Jane Albertson
<jane@sackandsack.com>, Jonathan Sack <jsack@sackandsack.com>

To the referenced individuals:

I represent Khristina McLaughlin in connection with her complaint of gender and sex
based discrimination, specifically quid pro quo and hostile work environment sexual
harassment, at the hands of her direct manager, Robert Ansell.

Please direct all communications to the undersigned.

My client will not be attending tomorrow’s US Cash Equity management team off-site
with the consultant, Ed Eppley.

Any interviews with my client regarding her employment at Macquarie and the
complaint to be filed will be conducted in my presence.

And please ensure the preservation of all communications, however stored, of the
persons involved.

I look forward to meeting with you, so that I may share the details of this matter.

Very truly yours,


Jonathan Sack, Esq.
Sack & Sack
70 East 55th Street, 10th Floor
New York, NY 10022
Tel: 212-702-9000
Direct: 212-224-0660
Fax: 212-702-9702
Cell: 917-754-9000
Email: jsack@sackandsack.com


This email and any attachment is confidential. If you are not the intended recipient, please
delete this message. Macquarie does not guarantee the integrity of any emails or attachments.
      Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 44 of 205


For important disclosures and information about the incorporation and regulated status of
Macquarie Group entities please see: www.macquarie.com/disclosures
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 45 of 205




        EXHIBIT “E”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 46 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 47 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 48 of 205


70 East 55th Street, 10th Floor
New York, NY 10022
Tel: 212-702-9000
Direct: 212-224-0660
Fax: 212-702-9702
Cell: 917-754-9000
Email: jsack@sackandsack.com

On Mon, Oct 23, 2017 at 5:38 PM, Jonathan Sack <jsack1@gmail.com> wrote:
 Dear Hoi-Ling:

 Thanks for taking the time to come over to my office this morning to discuss this rather
 nasty and urgent matter.

 I include another                         text from Bobby Ansell sent to my client on June
 10, 2017.

 I failed to provide to you, and it is attached here:

 It is entitled,

 I will need from you a complete file of all communications and contracts related to the
 sham consultant Ed Eppley.

 Please let me know when I can expect that information.

 Please let me know what we are doing with this situation before week's end.

 Thank you.




 Jonathan Sack, Esq.
 Sack & Sack
 70 East 55th Street, 10th Floor
 New York, NY 10022
 Tel: 212-702-9000
 Direct: 212-224-0660
 Fax: 212-702-9702
 Cell: 917-754-9000
 Email: jsack@sackandsack.com

 On Mon, Oct 23, 2017 at 10:20 AM, Jonathan Sack <jsack1@gmail.com>
 wrote:
   Calling you now. This one is really bad. Call me back. 212-702-9000, or cell, 917-
   754-9000.



   Jonathan Sack, Esq.
   Sack & Sack
   70 East 55th Street, 10th Floor
      Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 49 of 205


          New York, NY 10022
          Tel: 212-702-9000
          Direct: 212-224-0660
          Fax: 212-702-9702
          Cell: 917-754-9000
          Email: jsack@sackandsack.com

          On Mon, Oct 23, 2017 at 10:15 AM, Hoi-Ling Wong <Hoi-
          Ling.Wong@macquarie.com> wrote:

            Jonathan, change in schedule - I’m able to speak any time before 2:30pm. Pls call me
            (contact info below). Thanks.




            Hoi-Ling Wong

            Sr. Employment Counsel

            Macquarie Group

            125 W. 55th Street, L19, New York, NY 10019

            D 212.231.1916 I M 646.288.4329 I E hoi-ling.wong@macquarie.com

            http://www.macquarie.com/mgl/com/us




This email and any attachment is confidential. If you are not the intended recipient, please
delete this message. Macquarie does not guarantee the integrity of any emails or attachments.
For important disclosures and information about the incorporation and regulated status of
Macquarie Group entities please see: www.macquarie.com/disclosures
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 50 of 205




         EXHIBIT “F”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 51 of 205
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 52 of 205



Macquarie Holdings (U.S.A.) Inc.
A member of the Macquarie Group




125 West 55th Street                      Telephone         (212)231 1000
22nd Floor                                Facsimile         (212)231 1010
New York NY 10019                         Internet          http://www/macquarie.com




May 5, 2017


Khristina McLaughlin
C/o Macquarie Holdings (U.S.A.) Inc.
New York Office


Dear Khristina,

This employment agreement (‘Agreement’) sets out terms and conditions of your employment
effective from July 1, 2017. Except as set forth in any prior agreement with respect to any
previous or existing clawbacks or other contractual repayments owed to the firm, which shall
remain in full force and effect, this Agreement constitutes the entire agreement between you and
Macquarie Holdings (U.S.A.) Inc. (‘Employer’) in relation to the subject matter herein and
supersedes any previous or contemporaneous written and oral agreements, understandings,
commitments and representations between you and the Employer in relation to that subject
matter. Any implied contractual duty of good faith or duty of cooperation owed to you by the
Employer is expressly excluded from forming part of this Agreement. By entering into this
Agreement, you confirm that you have not relied on any previous written or oral agreement,
understandings, commitments or representations other than those set out in this Agreement. Any
amendments or revisions to the terms of this Agreement must be in writing and signed by an
authorized officer of the Employer.

Subject to the conditions herein, below is a summary of the terms of your employment with the
Employer:

Position:                                                Head of US Sales, Cash Equities

Assigned to:                                             Macquarie Capital (U.S.A.) Inc.

Business Group:                                          Commodities and Global Markets

Salary:                                                  USD 400,000.00

The Macquarie Group ('Macquarie') comprises the Employer, Macquarie Group Limited and their
worldwide related entities (each a ‘Macquarie entity’). You agree that your obligations under this
Agreement are owed to, and for the benefit of, Macquarie and that this Agreement shall serve to
the benefit of and be binding upon the Employer's successors and assigns.

Employee Information

The Employer relies on representations made and information given by you during your
recruitment process and on the Employment Declaration as being true and correct for the
Macquarie Holdings (U.S.A.) Inc. is not an authorised deposit-taking institution for the purposes of the Banking Act
(Commonwealth of Australia) 1959, and Macquarie Holdings (U.S.A.) Inc.'s obligations do not represent deposits or other
liabilities of Macquarie Bank Limited ABN 46 008 583 542 (MBL). Neither MBL nor any other Macquarie Group entity guarantees
or otherwise provides assurances in respect of the obligations of Macquarie Holdings (U.S.A.) Inc.
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 53 of 205



duration of your employment with the Employer. You must update or provide to the Employer any
material information in relation to those representations or any matters which may impact your
employment which may change or arise at any time during your employment. The omission of
any relevant information, or the provision of false or misleading information, could result in
disciplinary action including termination of employment.

Your employment is contingent upon your compliance with the Immigration and Naturalization
regulations requiring the establishment of your identity and ongoing right to work in the United
States.

It is the Employer's practice to conduct occasional background checks on its employees during
their employment. It is a condition of your employment that you consent to additional background
checks being conducted during your employment, and to the results of those checks being made
available to Macquarie, for the purpose of considering your suitability for ongoing employment.
Your employment may be terminated if the Employer considers the results of a background check
to be unsatisfactory or materially inconsistent with the information given to the Employer during
the recruitment process.

Employment within Macquarie

From time to time, the Employer may change your role, duties, responsibilities, reporting line
and/or work location and direct you to work for, or undertake duties for, another business group or
Macquarie entity.

Macquarie may, at times, need to transfer employees from one Macquarie entity to another
Macquarie entity for accounting, taxation, regulatory, licensing, business or other reasons. You
consent, to the extent permissible by law, to your employment being transferred to another
Macquarie entity at the discretion of the Employer.

Although your, role, duties, responsibilities, reporting line, work location and/or employer within
Macquarie may change, unless otherwise agreed, the terms and conditions set out in this
Agreement will continue to apply.

Employee Obligations and Macquarie's Policies

Macquarie’s policies, including, but not limited to, Macquarie’s Code of Conduct, Confidential
Information policy, Works Created during Employment policy, Information Barriers and
Confidentiality policy, Outside Business Activities policy, Conflicts of Interest policy, Personal
Investments policy and Appropriate Workplace Behaviour (EEO) policy, are available on
Macquarie’s intranet (‘Macnet’) (collectively, the ‘Policies’). You agree to comply fully with the
Policies and Macquarie’s guidelines and procedures applicable to employees, as amended,
varied or replaced from time to time. Macquarie may amend, replace, revoke or suspend the
Policies at any time (with the exception of its "at will" policy) and you must comply with any
amended or new Policies.

You agree that you will act in the best interests of Macquarie and faithfully and diligently devote
your full time and energies to your position. You agree that you will perform your duties in a
manner that is consistent with all laws and regulatory requirements (including without limitation
any regulations of any applicable self-regulatory organization) applicable to your position and the
work you perform. You also agree to comply with all lawful directions of the Employer and
undertake training as directed.

You further agree to inform the Employer of any matter in connection with your employment
which comes to your notice that may be regarded as material and relevant to the Employer or
Macquarie; and to immediately disclose to the Employer any information which does, or may,
lead to you not being lawfully entitled to perform your duties or responsibilities. A breach by you
                                                         53616 Khristina McLaughlin USA EA – April 2017 2
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 54 of 205



of any of the Policies may result in disciplinary action which may include the termination of your
employment for cause.

Outside Business Activities

The Employer may require you to provide details of interests you have outside of your
employment for regulatory purposes or to help the Employer manage risks. You are required to
advise the Employer of any external directorships, secondary employment or engagement or
other business activities (‘Outside Business Activities’) that you hold or engage in or which you
propose to take up. The Employer may require that you resign from, do not accept or do not take
up such Outside Business Activities. You must not engage in any Outside Business Activities
without the prior written consent of the Employer. This obligation is currently detailed in
Macquarie's Outside Business Activities policy and Conflicts of Interest policy.

Confidential Information

During your employment and after your employment with the Employer ends, you must not,
directly or indirectly, disclose, copy or use any information which Macquarie designates as being
confidential or that you might reasonably expect Macquarie to regard as confidential. You are
directed to not bring or use any information to the Employer or Macquarie which belongs to a third
party, or to which you are not lawfully entitled. Further details of your duties regarding confidential
information are included in Macquarie’s Confidential Information policy which has been provided
to you with this Agreement.

Compensation

Your annualized salary of $400,000.00 will be paid at a semi-monthly rate of $16,666.67 in
accordance with customary payroll practices and procedures, subject to applicable law. This
salary covers all hours worked by exempt employees. You will receive your semi-monthly pay on
or around the 15th and the last day of each month.

Discretionary Profit Share

In addition to your base salary, a discretionary profit share bonus may be allocated to you in
recognition of your contribution in the course of your employment for the financial year to 31
March. Profit share bonuses are completely discretionary, do not form part of your base salary,
and will not be included in the calculation of any termination payments including payments in lieu
of notice and payments in lieu of accrued but untaken leave.

While you may receive a profit share bonus in a particular financial year, you will not necessarily
receive a profit share bonus in any subsequent year. All profit share allocations will be made in
installments in accordance with applicable Macquarie policies, including the Profit Share and
Profit Share Retention policies, as amended from time to time. Under these policies, any profit
share allocations are conditional on, among other things, your remaining employed by the
Employer on the relevant vesting and crystallization dates. No amounts (pro-rata or otherwise) or
payments in lieu will be payable if you are not employed on those dates. This means that you will
have no entitlement to any retained portion of your profit share allocation until the relevant vesting
dates.

The Employer reserves the right to terminate (with or without substitution) or vary the terms of
any profit sharing or bonus scheme, including, without limitation, the Profit Share and Profit Share
Retention policies, at its discretion from time to time.




                                                         53616 Khristina McLaughlin USA EA – April 2017 3
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 55 of 205



Insurance and Other Benefits

All regular full-time, regular part-time (scheduled to work 20 or more hours per week), and fixed-
term employees (with an initial term of greater than 90 days) are eligible as of their date of hire to
participate in the Employer’s health and welfare benefit plans, as they exist from time to time, in
accordance with the terms of applicable plan documents.

If, after the initial date of hire, an ineligible employee subsequently meets the eligibility
requirements as described above, he or she will become eligible to participate in the Employer’s
health and welfare benefit plans after a waiting period of 90 days of continuous employment.

All eligible employees will be enrolled in the Employer’s default medical benefits coverage
selection, as then in effect, if no affirmative election or declination of coverage is made within 30
days of their date of hire or the end of their waiting period, as applicable.

401(k) Plan

The Employer maintains a 401(k) plan for its eligible employees. Subject to the terms and
conditions set forth in the applicable plan documents, eligible employees may participate in the
plan following their date of hire.

The 401(k) plan has an automatic enrollment feature. All employees will be enrolled automatically
in the plan if no affirmative election or declination of participation is made within the first 60 days
of employment, in accordance with the terms and conditions set forth in applicable plan
documents.

Paid Time Off

Full-time exempt employees are eligible for four weeks of vacation per year and for other holiday,
sick and personal time as is generally provided to other exempt staff. Part-time employees will
accrue vacation time on a pro-rata basis. Time is accrued on a monthly basis pursuant to the
Employer's governing time off policies, which also set forth rules pertaining to usage of time and
other related issues.

The Employer requires you to submit a properly completed and authorized leave application for
all periods of absence. Depending on your role, you may be required to take at least two weeks of
continuous leave during every 12 month period for risk management purposes. If at any time you
work in such a role, you agree to take the required period of continuous leave annually.

You will be entitled to statutory public holidays in accordance with the relevant legislation of the
location in which you are based. Employee who trade or settle foreign markets are expected to
take such holidays in accordance with the Cash Equities and Equities & Derivatives Trading's
public holiday guidelines as amended from time to time.

Status of Employment/Termination of Employment

Termination with Notice

Your employment is "at will." Either you or the Employer may terminate your employment, with or
without cause at any time, subject to the notice provisions set forth herein.

You agree to provide the Employer with four (4) weeks’ notice of your voluntary resignation. The
Employer may exercise its discretion to shorten any notice period associated with your
resignation. The Employer agrees to provide you with four (4) weeks’ notice of your termination
when feasible except in the case of a termination for Cause. The period between such notice and

                                                         53616 Khristina McLaughlin USA EA – April 2017 4
        Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 56 of 205



termination of employment will be referred to as the 'Notice Period.’ Such notice provision shall
not alter your at-will status.

If the Employer terminates your employment without Cause or you resign by giving notice in
accordance with the terms herein, the Employer may in its sole discretion, alter your duties or
place you on a paid leave of absence during the Notice Period.

You may not provide services to any other employer or act as a consultant or otherwise assist
any person or entity in connection with their business during your employment including during
the Notice Period, regardless of whether you are working or on a paid leave of absence during
such period, unless otherwise approved by management. You must continue to act in accordance
with your employment obligations during your employment, including during any Notice Period.

Termination for Cause

For the purposes of this Agreement only, termination for 'Cause' means:

(i)      an action taken by a regulatory body or a self-regulatory organization against you that
         substantially prohibits or suspends you from performing or substantially impairs the
         performance of your duties of employment;

(ii)     your lack of relevant qualifications, licenses or approvals by a regulatory body required to
         perform your duties of employment;

(iii)    your negligent or wilful failure to perform the material duties of your employment (other than
         any such failure resulting from incapacity due to physical or mental illness);

(iv)     your material misrepresentation of facts relied upon in entering this Agreement or your
         material breach of any of your obligations under the terms and conditions of your
         employment, including but not limited to your obligations set out under this Agreement or of
         any of the Policies or Macquarie procedures (written or unwritten) of which you are aware
         or reasonably should be aware;

(v)      your breach of fiduciary duties to Macquarie;

(vi)     your conviction of, or pleas of guilty or nolo contendere to, a criminal offense (where the
         offense is relevant to your employment) or an action taken by a law enforcement
         organisation against you that substantially prohibits or suspends you from performing or
         substantially impairs the performance of your duties of employment;

(vii)    your wilful refusal to follow the proper direction of the Employer or any individual to whom
         you directly report;

(viii) your commission of an act or omission that, in the reasonable opinion of the Employer, may
       materially injure the reputation of the Employer or Macquarie; and

(ix)     your commission of an act or omission that constitutes fraud, embezzlement or material
         dishonesty or any other act of gross misconduct.




                                                           53616 Khristina McLaughlin USA EA – April 2017 5
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 57 of 205



Property

On termination of employment, or if instructed at any time during your employment, you must
deliver to the Employer any Macquarie property in your possession or control and certify that you
have not retained Macquarie property. For the avoidance of doubt, Macquarie property includes,
but is not limited to, data or any phone or computer hardware and software belonging to
Macquarie. You are not entitled to retain a copy of, or record in any form, any documents or
records referred to above following the termination of your employment.

On termination of employment, or if instructed at any time during your employment, you must
provide (to an appropriate individual within Macquarie’s Human Resources or Technology
division) details of any passwords required to access and reset any device or technology
belonging to Macquarie.

Protection of Macquarie's Interests

Acknowledgement

You acknowledge and agree that:

a. Macquarie engages in a broad range of activities on a global basis in connection with its
banking, financial, financial markets, advisory, capital raising, investment and funds management
businesses and related support functions across its different business groups (collectively, ‘the
Activities’); and

b. during your employment, you have been and/or will be exposed to Confidential Information (as
defined in the Confidential Information policy, as amended, varied or replaced from time to time),
and other aspects of Macquarie's business that are the property of, and valuable to, Macquarie
(including the Employer), and Macquarie is entitled to reasonable protection of those rights.

Notwithstanding any other term of this Agreement, you acknowledge and agree that, immediately
upon accepting any offer of new employment, you will inform your new employer of the
restrictions contained in this Protection of Macquarie’s Interests clause which continue to apply to
you following the end of your employment with the Employer.

Non-Competition

This clause will apply automatically during your employment. This clause will also apply for a
period (‘Restraint Period’) of three months following the date on which this Agreement ends
(‘Termination Date’), if:

●   you hold the position of, or equivalent to, Senior Manager, Associate Director, Division
    Director or Executive Director on the Termination Date; and

●   the Employer notifies you in writing within 14 days following the Termination Date that it has
    exercised its discretion to enforce this clause.

You agree that:

●   during your employment you will not, either directly or indirectly and whether as an employee,
    contractor, consultant, director or agent or in any other capacity, be engaged by, assist, work
    for or participate in any business that competes with any of the Activities: in which you were
    materially involved; or in respect of which you had access to Confidential Information, within
    the last 12 months of your employment with Macquarie ('Material Activities'), in any country in
    which those Activities are undertaken by the group or groups in Macquarie in which you were
    employed.
                                                        53616 Khristina McLaughlin USA EA – April 2017 6
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 58 of 205




●   during the Restraint Period (if applicable), you will not, either directly or indirectly and whether
    as an employee, contractor, consultant, director or agent or in any other capacity, be engaged
    by, assist, work for or participate in any Material Activities, in the same, or a substantially
    similar position, or in a position where you perform any of the Material Activities, that you held
    with Macquarie, in any country in which those Activities are undertaken by the group or groups
    in Macquarie in which you were employed.

If the Employer enforces this clause after the Termination Date, it will pay you an amount equal to
the base salary and the value of medical benefits (which you had elected at the time of your
notice of termination) that you would have received, less any applicable deductions, had you
been employed during the Restraint Period (‘Restraint Payment’).

Non-Solicitation

You agree that:

●   during your employment and for a period of three months after the Termination Date,
    regardless of the reason your employment ends, you must not:

     -   directly or indirectly, solicit, canvass or approach any person who, or any entity which,
         was at any time within the last 12 months of your employment with Macquarie, an actual
         or prospective client or business partner of Macquarie in that part or parts of the business
         carried on by Macquarie in which you worked and with whom you had contact, dealings,
         influence, or learned information about, with a view to obtaining the business or
         patronage of such client or business partner in a business that is the same or similar to
         that part or parts of Macquarie’s business; or

     -   otherwise interfere with the relationship between Macquarie and its clients or business
         partners with whom you had contact, influence or learned information about while you
         were employed by Macquarie;

●   during your employment and for a period of six months after the Termination Date, regardless
    of the reason your employment ends, you must not:

     -   directly or indirectly, induce or assist in the inducement or solicitation of any employee,
         contractor or consultant of Macquarie who was an employee, contractor or consultant of
         Macquarie within the last 12 months of your employment with Macquarie, and with whom
         you had contact or influence during your employment, to leave their employment or
         engagement with Macquarie, or to become employed by you or an entity with whom you
         become affiliated, after the Termination Date, whether or not in leaving their employment
         or engagement the employee, contractor or consultant would breach the terms of that
         employment or engagement; or

     -   otherwise interfere with the relationship between Macquarie and its employees,
         contractors or consultants with whom you had contact, influence or learned information
         about while you were employed by Macquarie.

The restrictions contained in this Non-Solicitation clause are not contingent on a Restraint
Payment being made.




                                                          53616 Khristina McLaughlin USA EA – April 2017 7
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 59 of 205



Violation of Covenant Provisions

You agree that the restrictions contained in the above clauses, Confidential Information, Non-
Competition and Non-Solicitation together with any applicable Policies (‘Covenant Provisions’)
are fair and reasonable and necessary for the protection of the Employer's legitimate business
interests and that the Employer would not have entered into this Agreement without the inclusion
of such restrictions. Moreover, you recognize and expressly acknowledge that these restrictions
grant to the Employer only such reasonable protection as is admittedly necessary to preserve
Macquarie's legitimate business interests. It is expressly agreed by the Employer and you that the
Covenant Provisions shall survive the termination of this Agreement and the termination of your
employment, for any reason.

You further acknowledge that any breach of the Covenant Provisions will result in irreparable
harm to the Employer and that no remedy at law will be adequate for such breach, and you
therefore consent to the entry of a restraining order, preliminary injunction or other court order to
enforce this Agreement without posting of bond, to the extent permitted by law. You agree that
the foregoing relief shall be in addition and without prejudice to all other remedies to which
Employer is entitled at law or in equity.

No Third Party Rights or Benefits

The parties do not intend that this Agreement should confer any right or benefit on any third party,
other than the entities within Macquarie.

Ongoing Obligations

The clauses titled “Confidential Information”, “Property”, and “Protection of Macquarie’s Interests”,
continue to apply following the end of your employment with Macquarie.

No Waiver

Any failure or delay by Macquarie to enforce a provision of this Agreement will not affect or render
that provision unenforceable, or prevent Macquarie from pursuing remedies in respect of a
breach of this Agreement at any time in the future.

Arbitration Agreement

You agree that the Arbitration Agreement attached to this Agreement as Annex A applies to the
terms and conditions of your employment with the Employer. By accepting this Agreement, you
affirmatively indicate your agreement to the terms set forth therein. Both you and the Employer
understand that by agreeing to the terms of the Arbitration Agreement, both are giving up any
constitutional or statutory right they may possess to have covered claims decided in a court of law
before a judge or a jury.

Data Privacy

You acknowledge and agree that the Employer has the right to collect, use and disclose your
personal information for purposes relating to the administration of your employment with the
Employer, including administering your compensation and benefits and compliance with any
regulatory, reporting and withholding requirements. You acknowledge and agree that your
personal information may be disclosed by the Employer to its affiliated entities for such purposes.
The Employer will take reasonable steps to maintain physical, technical and procedural
safeguards regarding your personal information. You consent to the transmission, processing and
storage of your personal information in the United States and at international service centres
outside the United States.

                                                         53616 Khristina McLaughlin USA EA – April 2017 8
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 60 of 205



Governing Law and Forum Selection

This Agreement shall be governed by and construed in accordance with the laws of the state of
New York without giving effect to its principles of conflict of laws. Should any dispute not be
subject to arbitration, any action to enforce the terms of this Agreement or any other dispute
arising out of your employment shall be brought in the appropriate state or federal court located
closest to your final work location and the parties consent to such personal jurisdiction and waive
any objections to the resolution of disputes hereunder in such jurisdiction.

Severability

Any provision or part of a provision of this Agreement which is held to be illegal, void or
unenforceable will either be modified so that it is enforceable, or deemed ineffective to the extent
only that it is illegal, void or unenforceable, without invalidating the remaining provisions or part of
a provision of the Agreement.

Yours truly,



Austin Dowling
Regional Head of Human Resources, Americas




                                                          53616 Khristina McLaughlin USA EA – April 2017 9
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 61 of 205



Acceptance

I understand and, by selecting the ‘accept’ button on the portal, acknowledge and accept the
terms of my employment as set out in this Agreement and the Arbitration Agreement, and will
comply with the terms and conditions of my employment and the Policies as amended from time
to time.

I acknowledge that I have received, read and understand the Policies provided to me with this
Agreement entitled Benefit and Policy Information (March 2017 v1) and that these provisions are
incorporated by reference into this Agreement. My acceptance indicates my agreement to
comply with and be bound by these Policies and with all Policies as amended from time to time,
including but not limited to:

□   Acceptable Use of Technology policy
□   Appropriate Workplace Behaviour (EEO) policy
□   Code of Conduct
□   Confidential Information policy
□   Conflicts of Interest policy
□   Information Barriers and Confidentiality policy
□   Macquarie US Benefits Guide
□   New York City's Earned Sick Time Act
□   Outside Business Activities policy
□   Pregnancy and Employment Rights
□   Personal Investments policy
□   Works Created during Employment policy
□   MSG Personal Investments policy

I confirm that this Agreement has been provided to me in my primary language, or if English is not
my primary language I confirm that the information relating to compensation has been provided to
me in my primary language if a translation has been prepared by the Department of Labor.




                                                      53616 Khristina McLaughlin USA EA – April 2017 10
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 62 of 205



                                                ANNEX A

                                 ARBITRATION AGREEMENT
                 For Registered Employees of Macquarie Holdings (U.S.A.) Inc.

While Macquarie hopes that employment disputes with its Employees will not occur, Macquarie
believes that where such disputes do arise, it is in the mutual interest of all concerned to handle
them promptly and with minimal disturbance to the operations of Macquarie's businesses and the
lives of its Employees.

Accordingly, to provide for more expeditious resolution of certain employment-related disputes
that may arise between Macquarie and its Employees, Macquarie has instituted a mandatory
arbitration procedure (the "Macquarie Arbitration Procedure" or the "Procedure") for its
Employees as set forth herein. This Arbitration Agreement (“Agreement”) applies to all
Macquarie Employees in the United States of America. Under the Procedure, certain disputes
that may arise from your employment with Macquarie, the terms and conditions of your
employment or the termination of your employment must (after appropriate attempts to resolve
your dispute internally through Macquarie management channels) be submitted for resolution by
mandatory arbitration.

In agreeing to submit employment disputes for resolution by arbitration, you acknowledge that
such agreement is given in exchange for rights to which you are not otherwise entitled - namely,
your employment as a Macquarie Employee and the more expeditious resolution of such
disputes. In exchange for your agreement to submit such disputes to the binding arbitration
process set forth herein, Macquarie likewise agrees to the use of arbitration as the exclusive
forum for resolving employment disputes covered by this Agreement.

Hence, the parties shall be precluded from bringing or raising in court or another forum any
dispute that was or could have been brought or raised pursuant to the procedures set forth in this
Agreement.

Arbitration Procedure

As a condition of your employment at Macquarie, you agree that any controversy or claim arising
out of or relating to your employment relationship with Macquarie, the terms and conditions of
your employment or the termination thereof must be submitted for final and binding resolution by
a private and impartial arbitrator, to be jointly selected by you and Macquarie.

Claims Covered: This Agreement to arbitration includes any claim that could be asserted in
court or before an administrative agency or claims as to which the employee has an alleged
cause of action, including without limitation claims for breach of any contract or covenant
(express or implied), tort claims, claims for discrimination (including, but not limited to,
discrimination based on sex, pregnancy, race, national or ethnic origin, age, religion, creed,
marital status, sexual orientation, mental or physical disability or medical condition, or other
characteristics protected by statute), claims for wrongful discharge, violations of confidentiality or
breaches of trade secrets, and/or claims for violation of any federal state or other governmental
law, statute, regulation or ordinance (including, but not limited to, the Americans With Disabilities
Act, the Age Discrimination in Employment Act, the Family Medical Leave Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act, Title VII of the Civil Rights Act of
1964, the Genetic Information Non-Discrimination Act and any and all claims relating to your
employment and/or termination of your employment with the company whether based on state
law, commonwealth law, local law, statute, regulation, ordinance or common law).

Disputes covered by the Procedure include all such claims whether made against Macquarie, any
of its subsidiary or affiliated entities, or its individual officers, directors, or trustees thereof (in an
official or personal capacity).
                                                          53616 Khristina McLaughlin USA EA – April 2017 11
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 63 of 205




Claims Not Covered: Claims covered by this Agreement do not include (i) a claim for workers'
compensation benefits; (ii) a claim for unemployment compensation benefits; (iii) a claim by
Macquarie for temporary or preliminary injunctive and/or other equitable relief, including, but not
limited to, such claims for unfair competition and/or the use or unauthorized disclosure of trade
secrets or confidential information, as to which Macquarie may seek and obtain relief from a court
of competent jurisdiction in advance of pursuing such claims in arbitration pursuant to this
Agreement; (iv) a claim for money damages by Macquarie related to claims for unfair competition
and/or the use or unauthorized disclosure of trade secrets or confidential information, as to which
Macquarie may seek and obtain relief from a court of competent jurisdiction; (v) a claim based
upon Macquarie's current (successor or future) employee benefits and/or welfare plans that
contain an appeal procedure or other procedure for the resolution of disputes under the plan; (vi)
a claim for violation of the National Labor Relations Act; (vii) any non-employment-related claim
that arises out of an Employee's Form U4 Agreement and relates solely to the obligations
attendant to the Employee's status as a "Registered Representative"; and (viii) any claim in
respect of which arbitration is prohibited under applicable law.

You shall not be entitled to join or consolidate claims in arbitration with claims brought by other
individuals, or to arbitrate any claim as a representative member of a class or in a private attorney
general capacity. Nor shall any arbitrator appointed pursuant to this Agreement have the
authority to arbitrate claims on a class, collective or multiple-claimant basis. Accordingly, you and
Macquarie agree that the American Arbitration Association's ("AAA") Supplementary Rules for
Class Action Arbitration shall not apply to any arbitration under this Procedure. If, however, an
agreement to dispense with class, collective or multiple-claimant claims in arbitration is held to be
unenforceable, then such claims shall proceed in court, not in arbitration. Any dispute about the
enforceability, applicability or interpretation of any portion of this paragraph shall be submitted to
and resolved by a court of competent jurisdiction only and shall not under any circumstances be
submitted to or resolved by any arbitrator or organization sponsoring arbitration.

Internal Efforts

As a prerequisite for submitting an employment dispute to arbitration, both you and Macquarie
agree to make good-faith efforts at resolving any dispute internally on an informal basis through
Macquarie management channels appropriate to the circumstances of that individual dispute,
including, but not limited to, Employee Relations and/or the Head of Human Resources,
Americas. Only when such internal efforts fail may an employment dispute be submitted to
binding arbitration under the terms of this Procedure.

Binding Arbitration

If a covered dispute remains unresolved at the conclusion of a good-faith effort to resolve the
dispute internally, either party may submit the dispute for resolution by final binding arbitration
under this Procedure. The arbitration will be conducted under the Employment Dispute
Resolution Rules of AAA, with the proviso that the arbitration shall be strictly confidential. These
Rules, incorporated by reference herein, include (but are not limited to) the procedures for the
joint selection of an impartial arbitrator and for the hearing of evidence before the arbitrator. The
arbitrator shall have the authority to allow for appropriate discovery and exchange of information
prior to a hearing, including (but not limited to) production of documents, information requests,
depositions, and subpoenas. Discovery shall be conducted pursuant to the AAA rules. A copy of
the complete AAA Employment Dispute Resolution Rules may be obtained from the AAA as
Administrator. You may also access the Rules from AAA's website at http://www.adr.org. 1




1This Agreement does not prohibit or restrict Associated Persons from filing an arbitration claim in the
FINRA arbitration forum as specified in FINRA rules.
                                                            53616 Khristina McLaughlin USA EA – April 2017 12
    Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 64 of 205



Any conflict between the rules and procedures set forth in the AAA rules and those set forth in
this Agreement shall be resolved in favor of those in this Agreement. The burden of proof at
arbitration shall at all times be upon the party seeking relief. The arbitrator shall have the power
to award all remedies that could be awarded by a court or administrative agency in accordance
with the governing and applicable substantive law relating to covered claims, except is limited to
individual relief, and not relief on a class or collective basis. Without limiting the arbitrator's power
and authority, it is understood that the arbitrator shall have the authority to entertain and rule on
motions to dismiss and motions for summary judgment by any party and shall apply the standards
governing such motions under the Federal Rules of Civil Procedure (unless otherwise agreed to
by the parties in connection with disputes involving a non-US Employee).

Choice of Law

In reaching his/her decision, the arbitrator shall apply the governing substantive law applicable to
the claim(s), cause of action(s), and defense(s) asserted by the parties as applicable in the state
in which you are primarily assigned to work.

Forum of Arbitration

Any arbitration conducted pursuant to this Agreement shall take place in the state in which you
are primarily assigned to work unless an alternative location is chosen by the mutual agreement
of the parties.

Time Limits and Procedures

The aggrieved party must give written notice of any claim to the other party within the same
statute of limitations period that would apply with respect to such claim if it was brought in a
judicial or administrative forum. The written notice shall describe the nature of all claims asserted
and the facts upon which such claims are based and shall be mailed to the other party by certified
or registered mail, return receipt requested. Any such notice mailed to Macquarie shall be
addressed to Macquarie's Head of Human Resources, Americas, and the AAA as Administrator in
accordance with applicable AAA rules.

The arbitrator shall render a decision and award within 30 days after the close of the arbitration
hearing or at any later time on which the parties may agree. The award shall be in writing and
signed and dated by the arbitrator and shall contain express findings of fact and the basis for the
award.

The parties agree that Macquarie will pay all of the AAA administrative fees and the arbitrator's
fees and expenses. All other costs and expenses associated with the arbitration, including,
without limitation, the party's respective attorneys' fees, shall be borne by the party incurring the
expense, unless the law under which the claim is brought permits an award of attorneys' fees
and/or costs to the prevailing party.

Judgment upon the award rendered by the arbitrator may be entered in any court having
jurisdiction. The award may be vacated or modified only on the grounds specified in the U.S.
Federal Arbitration Act or other applicable law.

Severability

Except as specifically set forth herein, if any provision of this Agreement is held to be illegal, void
or unenforceable, the agreement will be ineffective to the extent only of that illegality, voidness or
unenforceability, without invalidating the remaining parts of this Agreement. If a court or arbitrator
should determine that any portion of this Agreement is overbroad or unreasonable, such provision
shall be given effect to the maximum extent possible by narrowing the provision found to be
overbroad or unreasonable.
                                                         53616 Khristina McLaughlin USA EA – April 2017 13
   Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 65 of 205




No Retaliation/Employment At-Will

Under no circumstance will a Macquarie Employee be retaliated against in any way for invoking
this Procedure in good-faith to seek the resolution of a dispute. Macquarie managers who
engage in such retaliation will be subject to discipline under the appropriate Macquarie
disciplinary procedures.

The Macquarie Arbitration Procedure does not in any way alter the at-will employment status of
Macquarie Employees. Macquarie and its Employees are always free to terminate the
employment relationship at any time for any lawful reason, with or without cause, and
employment is not for any specific or definite duration.

This Agreement sets forth the complete agreement of the parties on the subject of arbitration of
the covered claims defined above, and supersedes any prior or contemporaneous oral or written
understanding on these subjects. No party is relying on any representations, oral or written, on
the subject of the effect, enforceability or meaning of this Agreement, except as specifically set
forth herein.
_____________________________________________________________________________

END OF DOCUMENT




                                                      53616 Khristina McLaughlin USA EA – April 2017 14
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 66 of 205




        EXHIBIT “G”
        CaseCase
             1:17-cv-09023-RA
                  1:17-cv-09023 Document
                                 Document75-3  Filed
                                          1 Filed    07/08/20Page
                                                   11/17/17    Page 6766
                                                                  1 of of 205




SACK & SACK, LLP
70 East 55th Street, 10th Floor
New York, New York 10022
Tel.: (212) 702-9000
Attorneys for Plaintiff, Khristina McLaughlin

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
 KHRISTINA MCLAUGHLIN,                                        :
                                                              :    CASE NO. ___________
                                    Plaintiff,                :
                                                              :         COMPLAINT
                              vs.                             :
                                                              :    JURY TRIAL REQUESTED
 MACQUARIE CAPITAL (USA) INC. and                             :
 ROBERT ANSELL,                                               :
                                                              :
                                    Defendants.               :
 ------------------------------------------------------------- X

        Plaintiff Khristina McLaughlin (“McLaughlin” or “Plaintiff”), by her attorneys, Sack &

Sack, LLP, as and for her complaint against Macquarie Capital (USA) Inc. (“Macquarie” or

“Defendant”), and Robert Ansell, (“Ansell,” and together with Macquarie, “Defendants”)

alleges as follows:

                                      NATURE OF THE ACTION

        1.       McLaughlin brings this action against Macquarie and Ansell to redress unlawful

discrimination and subsequent retaliation in the terms, conditions, and privileges of her

employment in violation of Title VII of the Civil Rights of 1964, 42 U.S.C.A §2000e (“Title

VII”), New York State Human Rights Law, Executive Law § 290 et seq. (“NYSHRL”) and the

Administrative Code of the City of New York § 8-101 et seq. (“NYCHRL”) based upon her

gender, female.

        2.       Specifically, Plaintiff suffers and continues to suffer sexual harassment amidst a


                                                        1
       CaseCase
            1:17-cv-09023-RA
                 1:17-cv-09023 Document
                                Document75-3  Filed
                                         1 Filed    07/08/20Page
                                                  11/17/17    Page 6866
                                                                 2 of of 205




hostile work environment and quid pro quo sexual harassment, both of which were promulgated

by Plaintiff’s direct supervisor, Defendant Robert “Robby” Ansell (“Ansell”), the then all-

powerful and significantly high level senior manager, whose title was Executive Director (“ED”)

and Head of the Global Index Arbitrage Trading desk in New York.

       3.      Executive Directors report directly to Andrew Downe (“Downe”), one of five (5)

business heads at the firm and Head of Commodities and Global Markets. Ansell was the only

Executive Director in the entire U.S. Cash Equities business. Following Ansell’s termination of

employment on or about November 2, 2017, there are no Executive Directors in the U.S. Cash

business.

       4.      Immediately following Plaintiff’s lawful and protected complaints of harassment

and discrimination and the conclusion of the quid pro quo, Plaintiff was retaliated against in

respect of the terms, conditions, and privileges of her employment.

       5.      Plaintiff files this action to seek monetary relief for the denial of equal

employment opportunity and for the unlawful employment practices of Defendants.

       6.      Plaintiff further complains that she has suffered, is suffering and will continue to

suffer severe economic and non-economic damages because Defendants deprived Plaintiff of her

employment rights in violation of federal, state and local city law.

       7.      Despite her stellar professional qualifications and proven performance, long term

employment and experience, proven commercial skills, capabilities and competences, and

unquestioned outstanding personal moral and ethical character spanning her long career in the

financial services sector and on Wall Street, McLaughlin experienced unwanted blatant and at

times grotesque gender bias and discrimination.

       8.      At all times relevant herein, Defendant Macquarie’s employees, managers, and




                                                  2
       CaseCase
            1:17-cv-09023-RA
                 1:17-cv-09023 Document
                                Document75-3  Filed
                                         1 Filed    07/08/20Page
                                                  11/17/17    Page 6966
                                                                 3 of of 205




Human Resource specialists acted at the behest of Defendants during the course, and within the

scope, of their employment with Defendant Macquarie.

       9.      McLaughlin seeks compensatory, liquidated, and punitive damages, the benefits

she was denied, injunctive and declaratory relief, and appropriate legal and equitable relief,

including liquidated damages and attorneys’ fees.


                                             PARTIES

       10.     Plaintiff McLaughlin is a woman who, at all times relevant to this Complaint, has

resided at 10 Brook Road, Tenafly, New Jersey 07670. She is a citizen of the United States.

Plaintiff is divorced and the sole financial supporter of her household, and she is the sole source

of financial support for her eight year old child.

       11.     At all times relevant herein, Plaintiff was an “employee” within the meaning of 42

U.S.C.A. §§ 2000e, et seq., § 296 of the NYSHRL and under § 8-102(1) of the NYCHRL and is

thus afforded protection against discrimination and retaliation in employment on the basis of her

gender, female.

       12.     Upon information and belief, Defendant Macquarie is a publicly-traded Australia-

based corporation doing business within New York County in the State of New York and

maintains office within the City and County of New York at 125 West 55th Street, New York,

New York 10022.

       13.     Upon information and belief, Defendant Macquarie maintains control, oversight,

and direction over the operation of its facilities, including its employment practices.

       14.     At all times material to this action, Macquarie was the Plaintiff’s “employer”

within the meaning of Section 701(f) of Title VII (42 U.S.C. § 2000e(f)), Section 292(1) of the

NYSHRL, and Section 8-102(1) of the NYCHRL.



                                                     3
       CaseCase
            1:17-cv-09023-RA
                 1:17-cv-09023 Document
                                Document75-3  Filed
                                         1 Filed    07/08/20Page
                                                  11/17/17    Page 7066
                                                                 4 of of 205




       15.     Upon information and belief, Defendant Ansell is a United Kingdom national

with permanent resident status in the United States.



       16.     Defendant Ansell was the direct manager of Plaintiff McLaughlin. He was also

responsible for hiring, screening, training, retention, supervision, discipline and counseling at

Macquarie.

       17.     Defendant Ansell knew or should have known of the discriminatory customs,

practices, policies and wrongful acts described in the complaint but nonetheless incited,

condoned, ratified, and/or authorized such conduct. Ansell is being sued in his official and

individual capacities.

       18.     At relevant times herein, Defendant Ansell was Plaintiff’s supervisor and in a

position to discriminate and retaliate against Plaintiff in violation of NYSHRL and NYCHRL.

       19.     At all relevant times herein, Defendant Ansell is an individual who, either aids,

abets, incites, compels or coerces unlawful discriminatory retaliation pursuant to NYSHRL and

NYCHRL.

       20.     At all times material to this action, Defendants have acted under color or custom

or usage of law and continue to so act, depriving Plaintiff of rights, privileges and immunities

secured to her by the Constitution and laws of the United States and the State of New York, and

in direct violation of the Civil Rights Act of 1871, 42 U.S.C. § 1983.

       21.     Defendants individually and in their official capacities have individually and

collectively harassed Plaintiff, fostered a hostile work environment, condoned horrific forms of

sexual harassment, and retaliated against Plaintiff.

       22.     Defendants individually and in their official capacities have individually and




                                                 4
       CaseCase
            1:17-cv-09023-RA
                 1:17-cv-09023 Document
                                Document75-3  Filed
                                         1 Filed    07/08/20Page
                                                  11/17/17    Page 7166
                                                                 5 of of 205




collectively discriminated and retaliated against Plaintiff on the basis of gender.


                                 JURISDICTION AND VENUE

       23.     This Court has federal question jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. § 1331 and 1343, respectively, and 15 U.S.C. § 78u- 6(h)(l)(B)(i).

       24.     This court has jurisdiction of Plaintiff s state law claims pursuant to 28 U.S.C. §

1367(a), because the state law claims arise from a common nucleus of operative facts with the

federal claims and are so related to Plaintiff s federal claims that they form a part of the same

case or controversy between the parties under Article III of the United States Constitution.

       25.     Venue is proper in the Southern District of New York under 28 U.S.C. § 1391(b)-

(c) because a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

within the Southern District of New York.

       26.     At all times relevant herein, Defendant is an “employer” within the meaning of 42

U.S.C.A. § 2000e-(b), § 292 of the NYSHRL and under § 8-102(5) of the NYCHRL.


                             ADMINISTRATIVE PROCEDURES

       27.     On November 14, 2017, McLaughlin filed a charge of discrimination with the

Equal Employment Opportunity Commission (“EEOC”). The EEOC accepted the Charge and

processed it by assigning charge number 520-2018-00551.

       28.     Counsel for McLaughlin requested that the EEOC issue a Notice of Right to Sue

(“NORTS”) letter. A copy of the NORTS letter is attached as Exhibit “A”.

       29.     Plaintiff has fulfilled the administrative prerequisite for filing federal claims of

discrimination in this matter.

       30.     Following commencement of this action, a copy of this Complaint will be served

both on the New York City Commission on Human Rights and the Office of the Corporation


                                                  5
        CaseCase
             1:17-cv-09023-RA
                  1:17-cv-09023 Document
                                 Document75-3  Filed
                                          1 Filed    07/08/20Page
                                                   11/17/17    Page 7266
                                                                  6 of of 205




Counsel of the City of New York, thereby satisfying the notice requirements of the New York

City Administrative Code.

         31.      Any and all other prerequisites to the filing of this suit have been met.

                                FACTS COMMON TO ALL COUNTS1

                              PERSONAL AND PROFESSIONAL BACKGROUND

         32.      McLaughlin is a 40 year-old female and is protected under the Federal, State and

City anti-discrimination statutes protecting employees.

         33.      In 1999, McLaughlin graduated summa cum laude from Arizona State University

with a Bachelors degree (BA) in finance.

         34.      Following graduation, McLaughlin began work as a trader on the equity execution

desk at Vanguard Brokerage Services.

         35.      In 2000, McLaughlin began working at Goldman Sachs in Equity Capital

Markets. In 2001, McLaughlin transitioned from Goldman’s ECM desk to their Institutional

Sales desk.

         36.      In May 2007, McLaughlin attempted to resign from Goldman in high standing to

start a family.

         37.      At the time, McLaughlin believed she could not balance the intensity that was

required to remain a top performer, while being the mom she always wanted to be. Goldman did

not want to lose McLaughlin, and asked her to take a three-month sabbatical (i.e., rather than just

leaving) to see if she could find another role within the firm that would allow her more work-

family life balance. McLaughlin agreed.

         38.      At the end of the three-month leave, McLaughlin concluded that she could not

1
 All directly quoted statements, unless otherwise specified, are the sum and substance of such statements as recalled
by Plaintiff.




                                                         6
         CaseCase
              1:17-cv-09023-RA
                   1:17-cv-09023 Document
                                  Document75-3  Filed
                                           1 Filed    07/08/20Page
                                                    11/17/17    Page 7366
                                                                   7 of of 205




find a role that would fulfill her at Goldman, while still being able to have the flexibility she

wanted in motherhood to be around for her expected children.

         39.    In July 2007, McLaughlin resigned from Goldman in order to start her family.

         40.    In 2009, after a devastating late miscarriage of twins, in order to help her recover

from the physical and emotional pain and of the devastating loss, McLaughlin rejoined the work

force at WJB Capital, a commission-only execution shop; and she continuously worked there

until WJB ceased operations and closed in January 2012.

         41.    In October 2009, after 5 months of bed rest, McLaughlin gave birth to her son

James.

         42.    Over the course of January 2012, after WJB closed, McLaughlin interviewed far

and wide to find a firm she thought would accommodate her need to successfully balance

motherhood and her career on the sell-side. Goldman Sachs made her an offer to return to work.

Macquarie made her a competing offer to join its nascent equity sales, trading, and research

division in New York City. McLaughlin chose Macquarie, which she thought was a better

platform in terms of culture, opportunity, career growth, and flexibility to balance her desire to

be an active caregiver and mother to her infant son.

         43.    In or around February 2012, McLaughlin joined Macquarie as a Managing

Director in its U.S. Cash Sales group.

         44.    McLaughlin’s responsibilities included serving as U.S. account manager for large,

predominantly     New     York    based   hedge       funds.   McLaughlin     was    a   producing

salesperson covering mostly New York investors such as “Investor A” (a $18 billion assets under

management long short equity activist fund founded by a well known sharp-tongued activist),

“Investor B” (a $30 billion assets under management family office), and “Investor C” (a $16




                                                  7
        CaseCase
             1:17-cv-09023-RA
                  1:17-cv-09023 Document
                                 Document75-3  Filed
                                          1 Filed    07/08/20Page
                                                   11/17/17    Page 7466
                                                                  8 of of 205




billion assets under management long/short multi-manager platform).

        45.      McLaughlin immediately became a top revenue producer and contributor on the

team.   She brought with her a unique combination of bulge bracket bank (Goldman) and

execution only commission shop (WJB) experience. She used both to rise at the firm.

        46.      McLaughlin was not only a top producer, but she also brought with her an

inherent and natural networking ability.

        47.      From the start of her career at Macquarie, she made it a point to collaborate with

different divisions and foster a network to help build the cash businesses’ internal brand.

        48.      McLaughlin also proactively reached out to                                       who

is Macquarie Americas Country Head and senior Managing Director / Executive Director (ED)

in the Credit Markets Division.

        49.                          remarked that, in all of his time at Macquarie, no one in the

securities division (not even the senior leaders) had been proactive in making an introduction.

        50.      McLaughlin cross-sold the firm’s offerings and brought in other product

specialists to market their respective financial products in growing both the Macquarie name and

the client relationship.

        51.      McLaughlin was an informal mentor to other less experienced women, including

                           who was one of several people on the floor that came to McLaughlin for

guidance and support.

        52.      As a result of McLaughlin’s mentorship and sponsorship in early 2017,

              was able to successfully transition out of an administrative role into front office sales

trading coverage for the New York based international desk.

        53.      In January 2013, McLaughlin filed a TRO against her then-husband Brian




                                                   8
       CaseCase
            1:17-cv-09023-RA
                 1:17-cv-09023 Document
                                Document75-3  Filed
                                         1 Filed    07/08/20Page
                                                  11/17/17    Page 7566
                                                                 9 of of 205




McLaughlin.

       54.        In the Fall of 2013, McLaughlin finalized a difficult divorce.

       55.        McLaughlin is a single mother and was awarded primary residential custody of

her son, age 8.

       56.        McLaughlin is her child’s primary caregiver and financial provider / supporter.

       57.        As of the filing of this complaint, McLaughlin remains and is currently employed

by Macquarie as a Managing Director, Head of U.S. Cash Equity Sales.

                          MCLAUGHLIN’S RISE TO SUCCESS AT MACQUARIE

       58.        In February 2012, McLaughlin commenced employment with Macquarie as a

Managing Director, U.S. Sales.

       59.        In October 2013, McLaughlin earned a Macquarie Award. The Macquarie Award

recognizes people not just for what they achieve, but how they achieve: people who collaborate

not just within their own team or division but across groups; people who go above and beyond

the scope of their role to deliver outstanding results.

       60.        The Macquarie Award reflects “What We Stand For”: Opportunity,

Accountability, Integrity. (Exhibit “B”)

       61.        In May 2014, McLaughlin was recognized in the inaugural Introducer Sales

Credit initiative. (Exhibit “C”)

       62.        At the time, the program was a new collaboration initiative that rewarded anyone

within Macquarie Securities Group (“MSG”, which has since merged with another division and

is now called Commodities and Global Markets (“CGM”)), who leveraged existing relationships

to bring in “net new” business to another MSG regional business.

       63.        McLaughlin’s 2013/2014 reviews were stellar.




                                                   9
CaseCase
     1:17-cv-09023-RA
         1:17-cv-09023 Document
                       Document 75-3 Filed
                                1 Filed    07/08/20Page
                                        11/17/17     Page
                                                        10 76 of 205
                                                           of 66



64.    Her anonymous mid-year peers’ review states, among other comments:

      - “By far the hardest working, most active and best salesperson we

       have.

      - She makes 2x the calls on the stocks of the next best person.

      - Top salesperson on platform. Khristina is awesome!

      - She has put in the effort to match my product with the

       appropriate accounts and really sold my ideas.

      - She has been instrumental in helping me gain traction and build

       out my franchise.

      - Always engaged, passionate about her job and thoughtful with

       clients.

      - Good with long-onlies and HFs.

      - Khristina works harder than anyone to put me in front of clients,

       I wish she got some larger accounts.

      - Super star, very meticulous and proactive.

      - Khristina has been a great addition to the team and seems to be

       one of the most driven people on the desk.

      - One of the best salespeople on our platform.

      - Knows her accounts and how to sell the research.

      - Best salesperson at Macquarie.

      - Knows what matters and able to sell the call better than

       anybody; Excellent, very glad to have KM on the team.



                                     10
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               11 77 of 205
                                                                  of 66



             - Arguably the best we have. Please take good care of her.”

             (Exhibit “D”)

       65.    Additionally, Austin Graham, then-Head of U.S. Cash Equities Sales, wrote about

McLaughlin: “Khristina continues to be one of the most valuable sales

professionals on the platform - one who works tirelessly, incorporates her

fellow team members consistently and brands products outside of Equity

effectively. She has proven to be diligent on payment discussions and her

CYTD revenues demonstrate that. We will continue to lean on Khristina’s

skills with new account responsibilities and other projects and look forward

to her continued success". (Exhibit “D”)

       66.    In 2015, due to her excellent performance, acumen, communication, mentorship,

and leadership skills, McLaughlin was promoted to the role of Head of New York Sales by

Andrew Root (“Root”) and Austin Graham (“Graham”), then Co-Heads of U.S. Cash.

       67.    McLaughlin would now be a producing manager, responsible for the 14-person,

predominantly senior and male, New York and MidAtlantic-based sales team.

       68.    In 2015, McLaughlin was given a verbal offer of employment from Macquarie’s

competitor, Deutsche Bank, for $900,000 in guaranteed total annual compensation.

       69.    A loyal employee of Macquarie, McLaughlin chose to stay at Macquarie for

$850,000 in guaranteed total annual compensation.

       70.    McLaughlin had already invested two years and many long hours to acclimate at

Macquarie, and as a single mom, she did not want to have to rebuild somewhere else.

       71.    McLaughlin believed Macquarie was acutely aware of this ever-growing

phenomenon and sought to take advantage of it where possible.



                                              11
        CaseCase
             1:17-cv-09023-RA
                 1:17-cv-09023 Document
                               Document 75-3 Filed
                                        1 Filed    07/08/20Page
                                                11/17/17     Page
                                                                12 78 of 205
                                                                   of 66



        72.    Specifically, McLaughlin had previously shared with Macquarie the value she

placed on “earned” flexibility as a working mom, and Macquarie took advantage of the idea that

working moms would sacrifice some compensation for flexibility.

        73.    Since recommitting herself to Macquarie, McLaughlin worked even harder and

succeeded even more – especially to dispel the preconceived notions that reverberated amongst

the management at Macquarie about working women and mothers.

        74.    In March of 2016, McLaughlin used her professional network to secure Twitter’s

first Asian non-deal roadshow (“NDR”). McLaughlin took their representatives to meet with

institutional investors and sovereigns across Tokyo, Singapore and Hong Kong.           The trip

included an introduction to decision makers at “Investor E”, a top 10 cash equities client of the

firm.

        75.    This roadshow significantly increased McLaughlin’s global profile at Macquarie,

not only in the securities division (MSG at the time), but firm-wide. In Hong Kong, McLaughlin

was introduced to Ben Way, Macquarie’s CEO of Asia.

        76.    In November 2016, McLaughlin helped champion a Women’s Event with fashion

legend Diane von Furstenburg (“DVF’).

        77.    Specifically, McLaughlin volunteered to represent the securities group invites for

this event, which was being spearheaded by the Women’s network.

        78.    People often approach McLaughlin for diversity efforts and/or guidance. Because

of the network she has worked tirelessly and passionately to build, McLaughlin is the “go to” for

other divisions, for guidance within U.S. cash equities.

        79.    The DVF event in particular was another brand building event for Macquarie with

Macquarie’s female client base and senior women at the firm. McLaughlin personally invited




                                                12
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               13 79 of 205
                                                                  of 66



several clients.

        80.        The event provided clients and Women@Macquarie, Macquarie’s internal

women’s group, the opportunity to hear an inspiring talk by DVF about her break into the male-

dominated fashion industry.

        81.        McLaughlin is also a regular contributor to Diversity & Inclusion events at the

firm and consistently participates in recruiting efforts.

        82.        In 2017, McLaughlin’s base salary was raised from $350,000 to $400,000, setting

her up to receive greater total compensation in fiscal year 2018, assuming the same profit share

and bonus as in prior years.

        83.        In March 2017, McLaughlin contributed to an internal Flexibility Campaign and

shared her own personal experiences for people looking to work more flexibly.

        84.        In April 2017, McLaughlin was promoted again, to Head of U.S. Sales.

        85.        In October 2017, McLaughlin was nominated for the 2017 Markets Media

Women in Finance Award.

        86.        On or about November 7, 2017, McLaughlin learned that she had won the

Markets Media Women in Finance Award for “Excellence in Institutional Sales.”

        87.        Currently, McLaughlin remains a producing manager, which is remarkable,

considering she is now also responsible for 20 sales executives globally across Macquarie’s New

York, Boston, San Francisco, Atlanta, Boca and London offices, with $30+ million in targeted

attributed revenue to the U.S. business.

        88.        Since assuming the management role, McLaughlin has driven stability for the

platform, reduced turnover, and created transparent and measurable goals, contributing to a 50%

year over year increase in the division’s bottom line.




                                                  13
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               14 80 of 205
                                                                  of 66



        89.    Although McLaughlin is still a top individual producer for the U.S. sales team, it

is worth noting that she proactively chose to give up a significant portion of her client coverage,

in order to put Macquarie’s interest first and balance her increasing managerial responsibilities

while turning client coverage over to up-and-comer salespeople who are looking to increase their

client base,

        90.    McLaughlin remains the #4 producer by attributable sales revenue on the team

and is responsible for client coverage with an annual U.S. revenue budget of close to $4 million.

        91.    Specifically, McLaughlin has transitioned full coverage of “Investor D” (a $9

billion AUM hedge fund) to her subordinate salesperson

        92.    “Investor D” is one of McLaughlin’s many success stories and client highlights at

Macquarie. In June 2016, “Investor D’s” U.S. commissions were a mere $29,000, down over

60%, and globally, commissions were only $100,000.

        93.    McLaughlin drove payment conversations with the head trader, who would later

call McLaughlin a “bulldog.”

        94.    This was a compliment regarding how the conversation was delivered. The trader

told Rubin that, were it not for McLaughlin’s service versus Macquarie’s payment dialogue,

Macquarie would not have the partnership that Macquarie now has.

        95.

                      for the relationship, which includes research, trading ideas, and strategies.

        96.    The account “Investor A” has also been a notable CGM highlight for McLaughlin

this calendar year.

        97.    McLaughlin introduced                         Macquarie MD in commodity sales, to

“Investor A” to help expand the revenue opportunity.




                                                   14
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               15 81 of 205
                                                                  of 66



        98.    McLaughlin sought to introduce Macquarie’s broader commodity capabilities

(beyond cash equity) and to cross-sell the hedging business.

        99.    Because of this timely introduction, “Investor A” gave Macquarie their very first

iron ore options trade, which ended up being, as it is commonly discussed on the floor, “the

largest iron ore options trade Macquarie has ever printed.”

        100.   “Investor A” (specifically, their Head trader) indicated that Macquarie made

~$400,000 in incremental commissions alone on this new iron ore options business.

        101.   “Investor A” is tracking to be a seven-figure cross product account for Macquarie

this year.

        102.   Throughout her tenure at Macquarie, in recognition for her success, McLaughlin

consistently received impeccable performance reviews concerning her revenue production,

diligence, competence, exceptional management skills, and ability to enhance the profitability of

the business and services that she managed.

    DEFENDANT ROBBY ANSELL INITIATES A PERSONAL RELATIONSHIP WITH MCLAUGHLIN

        103.




        104.



        105.




                                               15
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               16 82 of 205
                                                                  of 66



       106.    Ansell first took notice of McLaughlin in the Spring of 2015, when he saw

McLaughlin weeping in an elevator and learned from others at the firm that it was because of

McLaughlin’s “messy” divorce.

       107.    Then, in June/July of 2015, there was an incident on the New York floor whereby

                                      yelled at McLaughlin (the “           Incident”).

       108.    This upset McLaughlin, and Ansell saw that she was upset when he passed by her

near the kitchen, which is adjacent to the sales and trading area.

       109.    Ansell approached McLaughlin and inquired what was bothering her.

       110.    In response, McLaughlin told him what had happened, and Ansell said that he, as

the most senior person on the floor, needed to escalate this to Human Resources, because he was

“not going to allow bad behavior under [his] watch.”

       111.    Ansell’s proclamation to McLaughlin was a documented guise to become closer

to McLaughlin on a personal level, as he would later admit in writing.

       112.




       113.    Ansell had now created an opportunity to check in with McLaughlin to see how

things were going and to offer regular assistance to her in navigating her expanded

responsibilities as Head of New York U.S. Cash Sales.

       114.    On or about July 28, 2015, Ansell pinged McLaughlin from his vacation via a

private account on his mobile phone called “What’s App” and asked McLaughlin, “have you

spoken to            yet [?]”.                                 was the senior person in HR dealing

with the            Incident at the time.



                                                 16
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               17 83 of 205
                                                                  of 66



       115.   On or about July 30, 2015, Ansell texted McLaughlin that he had spoken to

        regarding the            Incident.

       116.   Ansell wrote, “Kept it simple and factual. Told her I randomly met

you in the lobby and you got upset. You told me what happened. I said to

       its [sic] unacceptable. No one in the office male/female etc should be

made to feel like that. That’s not an acceptable work environment. She’s on

it. How did your chat go?”

       117.   If anything, this is a highly uncommon occurrence; that a senior manager and

member of the leadership at Macquarie would take such a personal and intense interest in seeing

to it that McLaughlin’s concerns were escalated to Human Resources – especially since she had

not sought to do so and from vacation.

       118.




       119.   Ultimately, the                Incident” was never resolved by HR.

       120.   The relationship on the floor between McLaughlin and            the two desk Heads,

was now, from McLaughlin’s perspective, broken beyond repair.

       121.   McLaughlin wanted to repair the relationship and even had conversations to this

effect as far up as Chris Hayward, then-Head of Cash HR in Sydney; but a resolution never

evolved, and McLaughlin could not fix the situation on her own.

       122.   In an “arsonist sets a fire and then is the hero by pulling the fire alarm scenario,”

immediately following the                Incident” and ensuing escalation to HR, Ansell succeeded

in establishing daily interaction with McLaughlin.



                                                 17
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               18 84 of 205
                                                                  of 66



       123.




       124.   Consequently, Ansell successfully insinuated himself as McLaughlin’s hero and

protector of any wrongs, whether real or perceived.

       125.



       126.   Ansell was now going out of his way in offering to help McLaughlin at work. As

Ansell was the most senior person in Macquarie’s New York U.S. securities business,

McLaughlin, as most all other employees on the floor, looked up to Ansell, appreciated his input,

and valued his guidance.

       127.




       128.                 Ansell would              incorporate into conversation that he had

Moore’s full support and backing

       129.   This was a selling card in his new role (one he was not experienced for), as no

former Head of U.S. Cash had this longstanding tenure and close relationship to the CEO.




       130.   On or about August 12, 2015, Ansell pinged McLaughlin via What’s App, writing

to her, “I’m REALLY looking forward to our big night out / Next week we’ll

crush it”.




                                               18
      CaseCase
           1:17-cv-09023-RA
               1:17-cv-09023 Document
                             Document 75-3 Filed
                                      1 Filed    07/08/20Page
                                              11/17/17     Page
                                                              19 85 of 205
                                                                 of 66



      131.     On or about August 13, 2015, McLaughlin, feeling uncomfortable with Ansell’s

exuberance on grabbing a drink, responded to his August 12th text, “only issue is just

realizing Monday is my only non mom night next week [McLaughlin makes it a

point to not go out on the evenings because of her son] … so maybe the following week

better?”

      132.     On or about August 14, 2015, Ansell wrote to McLaughlin, unprompted:

“maybe a cold beer after work? One for the road?”

      133.     After a pause and considerable trepidation, McLaughlin did not want to alienate

this powerful person who seemed, at the time, to have a genuine and platonic likeness for

McLaughlin. And so she replied, “so tempted…not sure I can swing it though.”

      134.     Ansell immediately wrote back, “U need to get home or going out

already?”

      135.     McLaughlin, rebuffing the pressed advance by Ansell, wrote to him, “Home”.

      136.     McLaughlin was hoping he would “get the hint,” and the message exchange

would cease.

      137.     Ansell replied, “OK. Well let me know. Just one for the road.”

      138.     McLaughlin, feeling the pressure from this senior manager, whom she felt she

needed to pacify, wrote, “Ok one. Let’s go”.

      139.     They went out for one drink, to Kingside bar on West 57th Street, across the street

from Macquarie’s office, after which McLaughlin headed home.

      140.     Over drinks,



      141.     Ansell prodded McLaughlin for personal information about her life, her divorce


                                               19
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               20 86 of 205
                                                                  of 66



terms, and her then-relationship with her ex-husband.

       142.    McLaughlin was put off by the intrusiveness of the questions, but answered them

and tried to act pleasant,



                ROBBY ANSELL IMPRESSES HIS CONNECTIONS UPON MCLAUGHLIN

       143.




       144.    Of course, Ansell was willing to make his personal senior network available to

McLaughlin.

       145.    It became quite apparent Ansell used his power dynamic as a tool and lever to

have more dialogue and time with McLaughlin,

       146.    Ansell            McLaughlin he’d introduce her to powerful people who could

assist her in driving sales;



       147.    Ansell indicated to McLaughlin that he has access and power, and because he felt

a “special connection” with McLaughlin, he’d simply share it with her.

       148.    For example, to give McLaughlin a “taste,” on or about August 19, 2015, Ansell

texted McLaughlin, “Do you know                              I mean have you met him

before [?]”.

       149.    McLaughlin replied, “Don’t think so… who is he?” Ansell wrote,

                   (Macquarie Securities Group which is now Commodities and



                                               20
      CaseCase
           1:17-cv-09023-RA
               1:17-cv-09023 Document
                             Document 75-3 Filed
                                      1 Filed    07/08/20Page
                                              11/17/17     Page
                                                              21 87 of 205
                                                                 of 66



Global Markets / CGM). He’s here in NY from HK.”

      150.   McLaughlin replied, “Havent [sic] met him. Should I?”

      151.   Ansell wrote, “Ill [sic] intro you tomorrow. Yes. Deffo [sic]”.

      152.   McLaughlin replied, “OK, thanks”.

      153.   Ansell wrote, “Ill [sic] organize. He’s head of                       – all the

MSG control functions report to him. You should ask him about things to

look out for as head of sales.”

      154.   McLaughlin wrote, “brilliant idea. Thanks. Will do.”

      155.   On or about August 20, 2015, Ansell wrote, “Looking after you today”.

      156.   McLaughlin replied, “How so?                         or something I don’t

know about? Either way. Thank you as always”.

      157.   Ansell wrote, “Nah.           and meds”.

      158.   McLaughlin replied, “Brilliant”. That pill was great, removes the

edge.”

      159.   Ansell replied, “Ha, I know. They’re great. We’ll both be having

one in the office next Friday morning. They’re my secret hangover cure”.

      160.   McLaughlin, increasingly nervous, responded with a thumbs up emoji.

      161.   Ansell then wrote, referring to the upcoming night out he was planning for the

two of them, “This time next week. Very excited”.

      162.   McLaughlin responded with another thumbs up emoji.

      163.   On or about August 21, 2015, Ansell wrote, “cant wait til the “quick

cocktail” becomes a big event next week”.



                                           21
          CaseCase
               1:17-cv-09023-RA
                   1:17-cv-09023 Document
                                 Document 75-3 Filed
                                          1 Filed    07/08/20Page
                                                  11/17/17     Page
                                                                  22 88 of 205
                                                                     of 66



          164.   McLaughlin replied, “always good to have low expectations”.

          165.   Ansell wrote, “We’re gonna party hard Thursday. Club scenes”.

          166.   McLaughlin replied, “Im [sic] not that cool”.

          167.   Ansell wrote, “Just follow me. You’re more glamorous than cool.

Which is much cooler.”

          168.   McLaughlin was anxious, and had a great sense of dread and fear about this

upcoming social event; Ansell had not taken “no” for an answer in all of her prior subtle and

direct messages to him.

          169.   On or about August 24th, McLaughlin, becoming increasingly anxious about

Thursday’s upcoming date with Ansell, wrote to Ansell,           in town this week should

we drag him along Thursday [?]”.                     To translate, McLaughlin wanted to invite

Macquarie’s                Head of Asia, to their outing, so that they would be a group, and not a

couple.

          170.   At this time, McLaughlin also expressed fears about meeting Zaki in a social

setting, and more specifically, that      would judge McLaughlin for her friendship with Ansell:

“don’t want people …                   … to think I have gotten to where I am bc I am

casual … make sense? […] bc easy for women to be put into fun box which

discredits effort”. (Exhibit “E”)

          171.   McLaughlin, already sensing Ansell’s intentions, wanted to ensure that Ansell

would not behave inappropriately towards her at this work event. She feared for her reputation in

the professional space.

          172.   That same week, in advance of a day long female recruiting event that week,

Ansell texted McLaughlin to let her know that he had proactively “switched things up” so that he


                                                22
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               23 89 of 205
                                                                  of 66



and McLaughlin would be paired up all day together.

       173.     Ansell wrote: “So I switched partners for tomorrow’s interviews.

You got me all day babes :P”.

       174.     McLaughlin replied, “uh oh…really? not sure that is a good idea /

actually I’m sure I will learn something”.

       175.     Ansell replied, “What does that emoji mean?”

       176.     McLaughlin answered, “nervous / professionally intimidated”.

       177.     On or about August 27, 2015, the highly anticipated big night out occurred.

       178.     The night began with drinks at Hotel Hugo with                 their colleague from

Asia, as well as Client “A”, a Macquarie client and friend of McLaughlin’s in town from San

Francisco.

       179.     As the night progressed, the group moved from the Hotel Hugo bar to the Jane

Hotel bar.

       180.          departed before they reached the Jane; and Ansell, McLaughlin and Client

“A” went for another round of drinks.

       181.



       182.     McLaughlin was mortified and quickly closed out her tab.

       183.     She had arranged to stay in the city that night, as her son was with his father for a

visitation, and the following morning she was due to run an early morning meeting and

presentation.

       184.     After McLaughlin left the Jane, however, Ansell chased after her and invited

himself to share the cab and go back to McLaughlin’s hotel for one more drink.



                                                 23
          CaseCase
               1:17-cv-09023-RA
                   1:17-cv-09023 Document
                                 Document 75-3 Filed
                                          1 Filed    07/08/20Page
                                                  11/17/17     Page
                                                                  24 90 of 205
                                                                     of 66



          185.   McLaughlin did not need another drink and said she was just going to go to sleep.



          186.




          190.   At the time, Ansell was the only Executive Director on McLaughlin’s floor and in

Macquarie’s New York based, U.S. cash business. People looked up to Ansell and respected

him, because he ran the only profit-making business in their division (Head of Global Index

Arbitrage Trading / Proprietary Business).

          191.   Ansell had been employed at Macquarie for more than 20 years, the majority of

which in senior leadership roles.

          192.   Ansell is also married, with three children.

          193.   On the morning of August 28th, Ansell pinged McLaughlin via text from his

office.

          194.   The following morning, McLaughlin did not go straight to the office. She had to

host a breakfast with the energy sector investment representative at “Investor A”,



                       so she went straight from the hotel to meet the client.




                                                  24
         CaseCase
              1:17-cv-09023-RA
                  1:17-cv-09023 Document
                                Document 75-3 Filed
                                         1 Filed    07/08/20Page
                                                 11/17/17     Page
                                                                 25 91 of 205
                                                                    of 66



         195.




         196.   McLaughlin replied, “Wow… pretty speechless / Juggling to get out

door to take my son to an indoor bound and slide play park”.

         197.



         198.




         199.   Later that same day (August 30, 2015), at around 2:00 PM, McLaughlin texted

Ansell, “What night works for you this week to meet up and talk this thru?”

         200.   Ansell replied, “U tell me. You have your son to plan around…”.

         201.   McLaughlin wrote, “and you have a wife and 3 kids …”. Ansell did not

reply.



                                             25
      CaseCase
           1:17-cv-09023-RA
               1:17-cv-09023 Document
                             Document 75-3 Filed
                                      1 Filed    07/08/20Page
                                              11/17/17     Page
                                                              26 92 of 205
                                                                 of 66



       202.   Near 8:00 PM that same day, Ansell texted McLaughlin, “Howya doing?”.

       203.   McLaughlin replied, “admittedly         feeling    a   bit   stressed    and

conflicted. Looking forward to clearing the air a bit Wednesday.”

       204.




       205.




       206.




       207.




       208.   McLaughlin wrote back, “pretty powerful stuff … or it’s the rose

(wine)”. McLaughlin was once again joking and trying to make light of the situation.



                                            26
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               27 93 of 205
                                                                  of 66



       209.




       210.




       211.




       212.    On this occasion, Ansell was devastated.                       and stated that he did

not want the relationship to end, but on this occasion, it did, at McLaughlin’s insistence.

       213.




       214.    Ansell knew McLaughlin went through a difficult divorce.

       215.    Although McLaughlin always felt “less than” in terms of education (Arizona

State, not ivy league), her upbringing (she grew up in a broken home), her difficult childhood,

burying twin babies, being divorced herself and a single mom; she was very proud of where she

had climbed to, and happy with her independent life.



                                                 27
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               28 94 of 205
                                                                  of 66



       216.    McLaughlin enjoyed being able to take care of herself and her child.

       217.    Nonetheless, Ansell knew McLaughlin lacked some personal self confidence in

comparison to him, and Ansell relished expressing that he would be her savior; he could take

care of her and rescue her.

       218.    For now, McLaughlin did not need rescuing; so,                         , Ansell

waited for an opportune moment when he could try again to be McLaughlin’s “rescuer” – once

he became her direct supervisor and boss.

       219.



       220.




       221.    The following day, December 25, 2015, Christmas Day, McLaughlin, ignoring a

direct response to what Ansell had implied the night before in his text, McLaughlin wrote to

Ansell, “Merry Christmas. Quiet house here … waiting to hear from Brian

(her sons father) about when he will come over … good news is that scooter

is charged and works. I took it for a spin around the house”.

       222.



       223.    On or about December 30, 2015, McLaughlin went to Florida for a long weekend.

Ansell wrote to her, “Not heard from you. Hope all ok”. McLaughlin had not been in

contact with Ansell since their Christmas Day text message exchange.



                                               28
     CaseCase
          1:17-cv-09023-RA
              1:17-cv-09023 Document
                            Document 75-3 Filed
                                     1 Filed    07/08/20Page
                                             11/17/17     Page
                                                             29 95 of 205
                                                                of 66



      224.




      225.




      226.




      227.   McLaughlin responded directly and firmly, “I don’t. / and I don’t know

what I truly want for myself other than my job in order to take care of my

boy. and a simply happy uncomplicated life.” (Exhibit “F”)

      228.




                                        29
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               30 96 of 205
                                                                  of 66




       229.    Over the course of the next year, McLaughlin treaded carefully, hoping to steer

her relationship with Ansell back to a purely professional one.

       230.    As late as into October 2016, Ansell continued to push McLaughlin to hang out

with him, suggesting a variety of activities such as drinks or yoga, but McLaughlin held her

ground, constantly making excuses and continuing to turn down Ansell’s invitations.

       231.




       232.    On or about October 7, 2016, Ansell wrote to McLaughlin, “Keep Thursday

13th free.     I bumped into                                 yday.   He’s

           . Ex special forces. Has amazing insight into stuff like the recent

vote in Columbia, the bomb attack in Chelsea etc. It’s amazing the stuff they

look at.      Anyway, I emailed him to go for a drink.                He came back with

Thursday. Come with. He’ll be great in front of clients. Trust me. We’ll then

go for bday margarita’s.” (McLaughlin’s birthday was approaching on October 12th.)

       233.




       234.    Ansell immediately replied, “Is that a yes? You’ll keep it free?”.

       235.    In a one-word response, McLaughlin wrote, “yes”.


                                                30
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               31 97 of 205
                                                                  of 66



       236.   Ansell, wanting to express conquest, wrote, “faint”.

       237.   On or about October 13, 2016, the day of the meeting, Ansell texted McLaughlin,

“You still on for tonight? Board preso [sic] was all fine”.



       238.   McLaughlin, wanting to communicate her intention of attending a business

meeting and not a precursor to a social date, replied, “Yes, but early and not crazy”. The

evening remained professional.

       239.   A few days later, Ansell predictably tried to follow up on the most recent meeting,

texted, “Free for a drink tomorrow and Friday if you fancy”. McLaughlin

declined.

       240.




       241.   On or about October 22, 2016, Ansell texted McLaughlin, “I need to speak

to you about work. I need to do it tomorrow (Sunday). I’m going to the

office in the afternoon and if possible Id [sic] like to go via you. I can either

meet you at yours or in Tenafly village if your family is still here. Please try

as hard as you can to make it happen. Let me know.”

       242.   McLaughlin asked if everything was ok. Ansell responded stating, “yes, all

ok. Don’t worry. But I HAVE to speak with you tomorrow / Ill [sic] pop in

after 5 on my way home”.

       243.   When Ansell met with McLaughlin that evening, she realized why he insisted on


                                              31
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               32 98 of 205
                                                                  of 66



meeting in person; so he could read her body language in response to his now stepping up efforts

to exert professional pressure over McLaughlin.

       244.    At that time, Ansell told McLaughlin that                   was being ousted as

Head of U.S. Cash Equities and that Ansell was positioning himself for the newly “available”

role as McLaughlin’s boss.

       245.    McLaughlin gulped in apprehension. “Touché, Robby,” McLaughlin

nervously thought to herself. McLaughlin knew that this role was actually a demotion for Ansell

to a less stable and virtually unprofitable business.




       246.




       247.    As the time for Ansell to accept his new position approached, he began to

communicate to McLaughlin more overtly that he had the ability to promote McLaughlin

professionally and grow her career



       248.    For example, on or about November 17, 2016, McLaughlin facilitated the

“Success at Macquarie” panel for new hires. The panelists included: Ansell; Michelle Broom,

Executive Director (and the most senior title at the firm), Risk Management Group; and Cavan

O’Grady, Division Director (a step below Executive Director), Corporate Operations Group.

       249.    After the panel discussion, Ansell texted McLaughlin: “You know how

things come up and its [sic] only afterward when you wish you said



                                                32
       CaseCase
            1:17-cv-09023-RA
                1:17-cv-09023 Document
                              Document 75-3 Filed
                                       1 Filed    07/08/20Page
                                               11/17/17     Page
                                                               33 99 of 205
                                                                  of 66



something different?          Well it dawned on me earlier that when we were

talking about success at Macquarie, what I should have done was turn and

address and tell everyone “you want to know what success looks like?” This

is it. Head of sales, single mom with a 7 year old son. If I were to achieve a

fraction of her success then I would be a very fortunate guy”.

       250.    The next day, on or about November 18, 2016, Ansell asked McLaughlin to meet

him at the posh Baccarat Hotel to discuss his new role. During this meeting, Ansell shared with

McLaughlin the confidential internal confirmation from Michael Silverton (“Silverton”), Head of

U.S. Macquarie Capital USA, that Ansell had been endorsed in the new role. Silverton’s

endorsement was critical. Any candidate for the securities position would need the backing of

the Head of banking. (Exhibit “G”)

       251.




       252.



       253.    Ansell was adamant that he would need McLaughlin’s help in this new role, as he

admittedly had no experience with institutional cash equities.

       254.



       255.    McLaughlin could not afford to lose her job. Now that Ansell was McLaughlin’s

new direct boss, she felt powerless and trapped. She felt like the walls were closing in on her.

       256.



                                                33
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                34100  of 205
                                                                   of 66




      ANSELL BECOMES HEAD OF U.S. CASH EQUITIES       - AND MCLAUGHLIN’S SUPERVISOR

       257.   On or about December 2, 2016, Ansell was officially announced as the new Head

of U.S. Cash Equities and was now positioned to become McLaughlin’s primary supervisor.

       258.




       259.   On or about December 7, 2016, Ansell informed McLaughlin that Andrew

Downe, his boss, would be organizing a call tomorrow with the U.S. management team, which

now included the following individuals: Ansell, Head of U.S. Cash Equities; McLaughlin, then-

Head of New York sales, Christine Farkas, U.S. Director of Research, and JT Cacciabaudo, Head

of U.S. Execution.

       260.   McLaughlin asked Ansell what prep work she should do for the call.

       261.   Ansell replied, “None.       Relax / Ill [sic] spend time with you

tomorrow”.

       262.   McLaughlin wrote, “Speaking of spending time. Do want to be super

mindful that glass bubble [Ansell’s office on the 22nd trading floor] everyone watches

everything and your body language with me is super casual and light, very

different than with others. Just be aware”.

       263.   Ansell wrote, “OK. Will do off floor. Good point”.

       264.   McLaughlin feared that if others discovered her relationship, it would be her

career and position at Macquarie that would bear the brunt of the consequences.

       265.   Ansell continued to escalate his behavior towards McLaughlin.



                                              34
       CaseCase
            1:17-cv-09023-RA
                 1:17-cv-09023 Document
                                Document75-3  Filed
                                         1 Filed    07/08/20Page
                                                  11/17/17    Page
                                                                 35101  of 205
                                                                    of 66



       266.    On or about December 17, 2016,



              (Exhibit “H”)

       267.




       268.



       269.    For example, McLaughlin tried to draw a line in the sand by telling Ansell that

she needed some personal space: “Im [sic] sorry. I will continue to give you a

million plus percent at work and more. You can always count on me in that

regard and trust me to do right for MSG. I’m just having a hard time.”

       270.    Shortly thereafter, McLaughlin took a day off from work for a long weekend.

McLaughlin needed to escape.

       271.    Presumably upset, the next day, Ansell asked McLaughlin to meet in person to

discuss their “status.”



       272.    Trying to soften the blow by hopefully scaling back the relationship, McLaughlin

told Ansell that he would still see her at the office, they would still work closely running the


                                              35
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 102 of 205
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                37103  of 205
                                                                   of 66



what seemed an impossible and hopeless situation, just responded, “So glad such a great

day. Have an amazing time. You deserve”.

       281.                                                    Ansell replied, matter of fact, “I

want you to have the status of Head of US Sales”.

       282.    On or about February 23, 2017, Ansell wrote to McLaughlin, “You’re a

fucking ledge. I told Downe (Ansell’s boss) that our value to me is that I

trust you implicitly and that everyone else trusts you too. I cant [sic] do this

without you. We are a fucking great team. You cover my weakness and I

cover yours. It’s as good as it gets. Oh, and I adore you too. Truly fucking

adore you. / Maybe Ill get you in front of Nicholas [implying Nicholas

Moore, Macquarie CEO]. / I want you to be the face of my vision / Ill [sic]

protect you re: comp”.

       283.    McLaughlin replied, “Im [sic] excited about Head of US Sales.

Thinking more and more about it. Appreciative of the opportunity and wont

[sic] let you down as Head of US Sales that is”.

       284.    On or about February 24, 2017, Ansell shared an email with McLaughlin that was

sent to him from Walter Pye, Executive Director (ED) in Commodities and Global Markets

regarding Nicholas Moore, Macquarie Group’s Sydney-based CEO’s, upcoming visit.

       285.    The subject of Ansell’s email forward to McLaughlin was, “Glorious

opportunity”.

       286.    Still by this time, Ansell and McLaughlin had not had the “talk.”          Ansell

continued to push it off, and McLaughlin kept pressing him on it, to no avail.



                                                37
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 104 of 205
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                39105  of 205
                                                                   of 66



       293.




       294.




       295.    On or about April 6, 2017, Ansell noticed that McLaughlin was being less

responsive to his overtures. He told her that she had basically avoided every heart emoticon

sentiment that he had sent her.

       296.    McLaughlin replied, “I know you tell me you love me and I just cant

[sic] say it back. Its [sic] painful for both of us. Me not reciprocating… but

you are married. You have 3 beautiful daughters and we work together. I

cherish what we have, but it’s hard for me.” McLaughlin was always trying to let

him down easy, because she feared the ramifications otherwise.

       297.    Ansell replied, “NO ISSUE YOU NOT RECIPROCATING.                    Doesn’t

change a thing”.

       298.    McLaughlin wrote, “Phew, don’t want to hurt you”.

       299.    Ansell replied, “Not at all.     You give me all the right messages

indirectly. You don’t give me any mixed messages”.

                                  ANSELL PROMOTES MCLAUGHLIN

       300.    A couple of months into his new role, Ansell informed McLaughlin that he was


                                              39
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                40106  of 205
                                                                   of 66



going to promote her to Head of U.S. Sales, but that he needed to do so with proper structure and

that doing so after year-end reviews (which occur in March, 2017) would be the most

appropriate timing.

       301.    Towards the end of March 2017, McLaughlin received her performance review.

       302.    Ansell led the review, along with                New York-based Global Head of

Sales. McLaughlin’s review was solid in delivery (recalling that Ansell asked her to write her

own bullets), in line by rating (considering that the overall relatively new management team was

running an inherited, loss making business), but probably more positive qualitatively and in

delivery.



       303.    Ansell was successful in proving to McLaughlin that he had the ability to help or

hurt her career.

       304.    In April 2017, McLaughlin was promoted to Head of U.S. Sales. She was now

Ansell’s direct report.

       305.    Ansell continued to pursue McLaughlin throughout the Summer.




                                      THE TEXT MESSAGE

       306.    Once the unwanted sex came to an end, McLaughlin was discriminated against on

the basis of her gender.

       307.    If Ansell could not have her, then he would see to it that her career at Macquarie

would come to an abrupt halt.

       308.    Indeed, after receiving an angry text message from Ansell’s wife at the end of




                                               40
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 107 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 108 of 205
       CaseCase
            1:17-cv-09023-RA
                 1:17-cv-09023 Document
                                Document75-3  Filed
                                         1 Filed    07/08/20Page
                                                  11/17/17    Page
                                                                 43109  of 205
                                                                    of 66



                had ever said no to me” and “This was something I really, really

                wanted”;

                d.       McLaughlin “tried so many times to reset the boundaries,”

                but he would not let her;

                e.



                f.       He “unleashed a world of pain and a lifetime of hurt on so

                many innocent and undeserving people”; and

                g.       McLaughlin is “a victim here too”.

        320.    Ansell continued to pursue McLaughlin as he had done in the past. He even

asked McLaughlin if he could join her for yoga. McLaughlin ultimately told him that she did not

want to invite him into something so personal to her, and that she hoped he understood.

        321.    Having admitted to stalking and manipulating McLaughlin, Ansell proceeded to

retaliate against her.

        322.

      Ansell undertook efforts to terminate McLaughlin from Macquarie.

        323.    Ansell hired an outside “consultant” Ed Epperley under “cover” and pretext to

analyze and locate any “weaknesses” in their team. At Ansell’s behest and design, Epperley was

looking for a pretext to support setting up and terminating McLaughlin. Epperley would ask

peers leading and presumptive questions, such as, “Tell me about Khristina’s leadership

weaknesses.”

        324.    A teamwide offsite was scheduled in order to review the consultant’s findings.

        325.    As part of preparations for the offsite, everyone on the management team had to



                                                43
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                44110  of 205
                                                                   of 66



do a questionnaire and an interview with the consultant.

       326.    On Friday, October 20, 2017, the weekend of McLaughlin’s son’s 8th birthday,

Ansell notified McLaughlin that HR would like to schedule a call with McLaughlin and the

consultant regarding the overwhelming collective and negative feedback shared about

McLaughlin by her peers on the U.S. management team.

       327.    He further informed McLaughlin that other members of the team had purportedly

criticized her in the sham set-up interviews with the consultant.

       328.    On October 21, 2017, the consultant emailed Ansell as follows, in relevant part,

which email he forwarded to McLaughlin. The text reveals the set-up Epperley had planned:

       “Good afternoon Robby,

       I’m looking forward to our dinner tomorrow night. …

       I understand you are interested in the talking points I would share
       with Khristina if given the chance to work with her before Monday’s
       offsite.
       Here are the key items I think she needs to know:

           •   There is a theme from her peers that its not safe to share opinions
               with either her or Robby that are in conflict with what Khristina
               wants.
           •   This concern comes from a sense that Robby shows unusual
               amounts of bias to do as Khristina suggests and this is something
               that Khristina intentionally works to achieve.
           •   This will test her ability to hear these concerns and understand
               that they are real. They are hopeful she will alter her behavior
               enough so her peers believe she is doing what is in Macquarie’s
               best interest instead of what is of most benefit to her.
           •   Her inability to listen and learn and accept this feedback is a
               moment of truth for her career. To the extent she takes this as
               valid and meaningful and makes adjustments will show she’s
               capable of learning.”
               (Exhibit “M”)

       329.    After sharing this email with McLaughlin, Ansell notably texted her: “There’s



                                                44
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                45111  of 205
                                                                   of 66



no way you ever put yourself before MQ [….] We need to address [at the

offsite and with the consultant] why people perceive it to be the case.”

(Exhibit “N”)

       330.     Ansell,                                                                   texted

McLaughlin with the details of the career ambush to come.

       331.     From October 19-20, McLaughlin called in sick. She thought she had a bad cold

or maybe even the flu.      Once again, the stress wore her down and was taking its toll.

McLaughlin’s weight was dropping. People at work had asked her if she was ok, and mentioned

that she looked too thin (specifically, JT Cacciabaudo, her partner on the execution side of the

business, whom she worked well with, respected and had an open line of communication with).

       332.     After obtaining counsel, upon the agreement of counsel for both parties,

McLaughlin did not dial in for the call on the 22nd and did not attend the setup / offsite, which

took place October 23rd and October 24th.

       333.     In stark contrast to the pretext of negative performance feedback, on or about

September 12, 2017, McLaughlin had attended a dinner. The Macquarie Board was in town,

along with Nicholas Moore (“Moore”), Macquarie’s CEO. At the dinner, McLaughlin carried the

conversation for about two hours. After the visit, she was told by

                                that McLaughlin’s name was the only one Moore remembered

and referred to her as a “firecracker.”

       334.     Then, in early October 2017, McLaughlin was approached by both Suntrust and

Raymond James.

       335.     SunTrust was looking for a Head of U.S. Sales, and the Head of Equities (Scott

McLaughlin – no relation - formerly at Lazard) had remembered meeting McLaughlin when she



                                               45
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                46112  of 205
                                                                   of 66



was interviewing following WJB Capital’s demise.

       336.    Raymond James was looking for a Head of New York sales. McLaughlin spoke

to Paul Steinhauser, Senior Managing Director, Head of Institutional Equity Sales, U.S. and UK.

       337.    McLaughlin told both firms that she was happy where she was, but that she was

always willing to meet with other senior leaders in the business.

       338.    The coffees evolved beyond McLaughlin’s initial intentions and expectations.

She thought maybe she should consider a fresh start. She was frustrated. She knew leaving

Macquarie would make her life easier by finally ending any connection with Ansell, but she also

felt that Macquarie’s platform really needed her, and she did not want to abandon her team at a

time of turnaround. She also did not want to have to start all over at a new firm.

       339.    McLaughlin had built earned credibility at Macquarie and that provided her

flexibility she valued. McLaughlin was concerned about the hours and time it would take to

rebuild on a new platform. She would need to learn the product, the people, the platform, new

clients - all very time consuming.

       340.    On or about Wednesday, October 11th, McLaughlin respectfully ended the process

with both firms.

       341.    On or about October 23, 2017, McLaughlin’s counsel put Macquarie on notice

that McLaughlin has been the victim of egregious sexual harassment by Ansell that included,

among other things,




       342.    Immediately following Macquarie learning of McLaughlin’s complaints,

Macquarie continued the retaliation                            , that includes leaving her out of




                                                46
         CaseCase
              1:17-cv-09023-RA
                   1:17-cv-09023 Document
                                  Document75-3  Filed
                                           1 Filed    07/08/20Page
                                                    11/17/17    Page
                                                                   47113  of 205
                                                                      of 66



important management meetings and generally, mishandling of the entire situation allowing a

rumor mill of scandal to permeate the workplace that characterizes Ansell as a victim and

McLaughlin as a pariah.

         343.   Macquarie has focused solely on covering up Ansell’s wrongdoings and has done

nothing to remediate the retaliatory environment McLaughlin now finds herself subjected to.

         344.   On October 31, 2017, Andrew Downe informed the U.S. Cash Equity

Management team that Ansell would not be returning to Macquarie.

         345.   It was a simple message; no additional details were given, and no questions were

asked.

         346.   Not a single person on the management team has reached out to McLaughlin to

discuss the news of Ansell’s discharge from the firm. This is unusual, as McLaughlin was

informed that there have been many discussions concerning the reason of his abrupt departure.

         347.   Macquarie has done absolutely nothing to protect McLaughlin from the vicious

rumor mill.

         348.   The delivery of Ansell’s firing has neither contained the rumor mill nor allowed

McLaughlin to feel comfortable at work.

         349.   The events following the offsite and Macquarie management’s decisions to

exclude her have ruined McLaughlin’s mobility at the firm, her professional contacts at the firm,

and potentially, her ability to find work outside the firm, as Macquarie has done nothing to

contain the rumors, which have now reached McLaughlin’s clients and contacts outside

Macquarie.

         350.   McLaughlin has since been ostracized, labeled, and stigmatized by Macquarie’s

retaliatory mishandling of McLaughlin’s complaints in the hopes of forcing McLaughlin to




                                               47
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                48114  of 205
                                                                   of 66



resign from Macquarie amidst a cloud of rumor, scandal, and shame.

       351.    McLaughlin’s mobility at the firm, her ability to expand and grow, has been

severely and irreversibly impeded as she remains the victim of snicker, banter, and coffee room

whisper.

       352.    Macquarie has created, condoned, and fostered a work environment for

McLaughlin that is so intolerable, no reasonable person would be able to withstand it.

       353.    This is why most women in finance stay quiet and tolerate harassment.

       354.    McLaughlin continues to report to work. It is very uncomfortable. She is being

ostracized. In what would normally be an upbeat trading desk with lots of camaraderie,

McLaughlin is isolated and no one is engaging her in personal or professional banter.

Interactions with colleagues are minimal, making her job difficult to successfully perform.

       355.    On Wednesday, November 1, 2017, Macquarie U.S. Cash had one of its biggest

trading days of the year. McLaughlin offered kudos to her sales team members, and received

muted or non-replies. The chorus of silence when there would otherwise be a loud cheer was

astonishing to note. The leak of Ansell’s termination and the rumored reasons for it therefore

was good for business at Macquarie.

       356.    At 10:30AM on November 1st, McLaughlin’s ex husband told her to call him,

saying that he had gotten hit with the rumor mill that morning. (Exhibit “O”)

       357.    McLaughlin also received a text on the same day from a former Macquarie

analyst and side-sell competitor,             , asking McLaughlin, “What’s your story?”,

to which she did not respond.

       358.    As of November 2, 2017, no one in HR, nor Andrew Downe, had circled back

with McLaughlin to check in on how things are going.




                                               48
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                49115  of 205
                                                                   of 66



       359.   On or about November 3, 2017, McLaughlin emailed                      her partner

on the execution side of the business, concerning the discomfort she felt with his treatment in

recent days. She wrote:



       Yesterday’s conversation kept me up last night and is still bothering

       me, so I felt I needed to address.

       First, I want to acknowledge that I appreciate you proactively pulling

       me off the desk to apologize for snapping at me on the attribution

       project that you and I have worked tirelessly on for Robby this past

       year. I was going to just let that one go, but I do appreciate the

       recognition.

       As you said, you are ‘f---ing angry and resentful’. You didn’t even need

       to articulate it. Your body language and lack of even professional

       courtesy this past week has been nothing short of hostile. We have gone

       from talking consistently throughout our days, to you barely looking at

       me, let alone engaging in personal or professional banter.

       I will treat you with the professional and personal respect that I would

       expect of any leader. I’d appreciate the same in return.

       Khristina”

       360.   In a backtracking reply drafted by counsel,             wrote:

       “Khristina,

       Thanks for sharing how you feel. When I shared that I was angry and



                                              49
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                50116  of 205
                                                                   of 66



       resentful, I was clear that I am angry and resentful at the situation we

       find ourselves in, having lost leadership yet again. My anger and

       resentment was not and is not directed at anyone in particular,

       including you.

       As far as being hostile, I am sorry that you feel that way. You

       referenced this past week; however you were out of the office Tuesday

       and Wednesday, and Thursday early afternoon was when we had the

       conversation. I strongly disagree with you. Far from being hostile, I

       was quiet, reserved and to myself on Monday, based on the anger and

       disappointment I referenced earlier.

       I will absolutely continue to treat you with personal and professional

       respect. I am sorry that we disagree, and I do not wish to go back and

       forth on this. For one, I simply want to move forward, look forward

       and work together and continue to improve this platform.



       361.   It is remarkable that in this day and age, with the Anthony Wiener sexting

scandal, the reports of rampant Harvey Weinstein and Bill O’Reilly sexual harassment,

Macquarie has no checks for ensuring that this hostile work environment and quid pro quo

sexual harassment does not occur.

       362.   Macquarie does not engage in best industry practices, offering no sexual

harassment and sensitivity training seminars to its employees and managers.   Macquarie

condones this behavior by




                                           50
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                51117  of 205
                                                                   of 66



        a single mother who is the sole supporter and provider for her household.

       363.     On or about November 7, 2017, McLaughlin had a one-on-one meeting with

Andrew Downe. During the meeting, he asked how she was; she said, “Hanging in there.”

He replied, “I hope we can do better than that.”

       364.     They shifted quickly into business conversation. At some point during the

discussion, McLaughlin brought up how tense things were. Downe said he may have noticed in

the management meeting earlier, when they were discussing the slides for the Town Hall.

       365.     In the meeting, McLaughlin had called out that no one on the management team

had responded to her input on the slides, and she asked them blatantly what they thought,

because at this time, everyone else had slides to present but McLaughlin.

       366.     At this point in her meeting with Downe, recounting the prior day’s meeting,

McLaughlin became emotional and told him how hard this was on her.

       367.     In response, Downe told McLaughlin to “put on a brave face” and said he

would “address anything he needed to”; however, the irreparable damage has been done.

       368.     You cannot undo the damage that’s already been done to McLaughlin’s career

and life by being subjected to this systemic and planned sex based discrimination.



                                  CLAIMS AND DAMAGES

   Based upon the above allegations, Plaintiff maintains the following legal claims against

   Defendant:




                                               51
        CaseCase
             1:17-cv-09023-RA
                  1:17-cv-09023 Document
                                 Document75-3  Filed
                                          1 Filed    07/08/20Page
                                                   11/17/17    Page
                                                                  52118  of 205
                                                                     of 66



                     AS AND FOR A FIRST CAUSE OF ACTION

        SEX DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964;
                                     42 U.S.C.A. § 2000E

         369.   Plaintiff repeats, realleges, and incorporates by reference each and every

allegation previously made herein as if the same were more fully set forth at length herein.

         370.   Defendants’ discriminatory behavior and then retaliatory termination of Plaintiff’s

employment were made as a direct result of Plaintiff’s sex, female, and show an animus of sex

bias.

         371.   Defendants’ animus towards Plaintiff’s sex is revealed in instances where

similarly situated male employees were treated differently than Plaintiff in respect to of their

terms, conditions, and privileges of employment.

         372.   Defendants have undertaken these discriminatory practices willfully or with

reckless disregard for the Plaintiff’s rights protected under Title VII.

         373.   These employment practices violate § 703 of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §2000e-2.

         374.   As a result of Defendants’ actions, Plaintiff is unable to return to comparable

employment.

         375.   The aforementioned acts of Defendants constitute unlawful discrimination against

Plaintiff in the terms, conditions and privileges of her employment because of her gender and in

retaliation against her in violation of the provisions of Title VII of the Civil Rights Act of 1964,

42 U.S.C.A. § 2000e.

         376.   As a proximate result of Defendants’ aforementioned sex discrimination against

Plaintiff, Plaintiff has and will continue to suffer substantial losses, including the loss of past and

future earnings, bonuses, deferred compensation and other employment benefits.



                                                  52
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                53119  of 205
                                                                   of 66



       377.       As a further proximate result of Defendants’ actions, Plaintiff has and will

continue to suffer irreparable and significant damage to her personal and professional good name

and reputation.

       378.       As a further proximate result of Defendants’ actions taken because of Plaintiff’s

sex, Plaintiff has and will continue to suffer severe and lasting embarrassment, humiliation and

anguish and other incidental and consequential damages and expenses.

       379.       As a result of the foregoing, Plaintiff is entitled to recover from Defendants,

jointly and severally, an amount equal to the value of all compensation to be earned by Plaintiff

had her employment not been interfered with, including all to be earned salary and bonuses,

benefit payments, profit sharing, costs, attorney’s fees and prejudgment interest at no less than

9%.

       380.       As a result of the foregoing acts, Plaintiff is entitled to recover an amount no less

than $20,000,000 in compensatory damages from Defendants, jointly and severally, in addition

to all other amounts sought herein.

       381.       In committing the acts alleged herein, Defendants, jointly and severally, acted in

an outrageous and malicious manner with intent, oppression, gross negligence, malice, wanton

disregard and indifference for Plaintiff’s protected civil rights, as part of a continuing pattern of

conduct, and Plaintiff is entitled to punitive damages of at least $20,000,000 to adequately

punish Defendants, jointly and severally, and to deter Defendants from continuing and repeating

such conduct in the future.

                           AS AND FOR A SECOND CAUSE OF ACTION

                          DISCRIMINATION ON THE BASIS OF GENDER UNDER
                          NEW YORK STATE HUMAN RIGHTS LAW §296(1)(A)




                                                   53
       CaseCase
            1:17-cv-09023-RA
                 1:17-cv-09023 Document
                                Document75-3  Filed
                                         1 Filed    07/08/20Page
                                                  11/17/17    Page
                                                                 54120  of 205
                                                                    of 66



       382.       Plaintiff repeats, realleges, and incorporates by reference each and every

allegation previously made herein as if the same were more fully set forth at length herein.

       383.       Defendants’ discriminatory behavior and then retaliatory termination of Plaintiff’s

employment were made as a direct result of Plaintiff’s gender, female, and show an animus of

gender bias.

       384.       Defendants’ animus towards Plaintiff’s gender, female, is revealed in instances

where similarly situated male employees were treated differently than Plaintiff in respect to of

her terms, conditions, and privileges of employment.

       385.       As a result of Defendants’ actions, Plaintiff is unable to return to comparable

employment.

       386.       The aforementioned acts of Defendants constitute unlawful discrimination against

Plaintiff in the terms, conditions and privileges of her employment because of her gender and in

retaliation against her in violation of the provisions of the NYSHRL § 296(1)(a).

       387.       As a proximate result of Defendants’ aforementioned sex discrimination against

Plaintiff, Plaintiff has and will continue to suffer substantial losses, including the loss of past and

future earnings, bonuses, deferred compensation and other employment benefits.

       388.       As a further proximate result of Defendants’ actions, Plaintiff has and will

continue to suffer irreparable and significant damage to her personal and professional good name

and reputation.

       389.       As a further proximate result of Defendants’ actions taken because of Plaintiff’s

sex, Plaintiff has and will continue to suffer severe and lasting embarrassment, humiliation and

anguish and other incidental and consequential damages and expenses.




                                                  54
          CaseCase
               1:17-cv-09023-RA
                    1:17-cv-09023 Document
                                   Document75-3  Filed
                                            1 Filed    07/08/20Page
                                                     11/17/17    Page
                                                                    55121  of 205
                                                                       of 66



          390.   As a result of the foregoing, Plaintiff is entitled to recover from Defendants,

jointly and severally, an amount equal to the value of all compensation to be earned by Plaintiff

had her employment not been interfered with, including all to be earned salary and bonuses,

benefit payments, profit sharing, costs, attorney’s fees and prejudgment interest at no less than

9%.

          391.   As a result of the foregoing acts, Plaintiff is entitled to recover an amount no less

than $20,000,000 in compensatory damages from Defendants, jointly and severally, in addition

to all other amounts sought herein.

          392.   In committing the acts alleged herein, Defendants acted in an outrageous and

malicious manner with intent, oppression, gross negligence, malice, wanton disregard and

indifference for Plaintiff’s protected civil rights, as part of a continuing pattern of conduct, and

Plaintiff is entitled to punitive damages of at least $20,000,000 to adequately punish Defendants,

jointly and severally, and to deter Defendants from continuing and repeating such conduct in the

future.

                           AS AND FOR A THIRD CAUSE OF ACTION

                     DISCRIMINATION ON THE BASIS OF GENDER UNDER
                          NEW YORK CITY HUMAN RIGHTS LAW § 8-107

          393.   Plaintiff repeats, realleges, and incorporates by reference each and every

allegation previously made herein as if the same were more fully set forth at length herein.

          394.   Defendants’ discriminatory behavior and then retaliatory termination of Plaintiff’s

employment were made as a direct result of Plaintiff’s gender, female, and show an animus of

gender bias.




                                                  55
       CaseCase
            1:17-cv-09023-RA
                 1:17-cv-09023 Document
                                Document75-3  Filed
                                         1 Filed    07/08/20Page
                                                  11/17/17    Page
                                                                 56122  of 205
                                                                    of 66



       395.       Defendants’ animus towards Plaintiff’s gender, female, is revealed in instances

where similarly situated male employees were treated differently than Plaintiff in respect to of

their terms, conditions, and privileges of employment.

       396.       As a result of Defendants’ actions, Plaintiff is unable to return to comparable

employment.

       397.       The aforementioned acts of Defendants constitute unlawful discrimination against

Plaintiff in the terms, conditions and privileges of her employment because of her gender and in

retaliation against her in violation of the provisions of the NYCHRL § 8-107.

       398.       As a proximate result of Defendants’ aforementioned sex discrimination against

Plaintiff, Plaintiff has and will continue to suffer substantial losses, including the loss of past and

future earnings, bonuses, deferred compensation and other employment benefits.

       399.       As a further proximate result of Defendants’ actions, Plaintiff has and will

continue to suffer irreparable and significant damage to her personal and professional good name

and reputation.

       400.       As a further proximate result of Defendants’ actions taken because of Plaintiff’s

sex, Plaintiff has and will continue to suffer severe and lasting embarrassment, humiliation and

anguish and other incidental and consequential damages and expenses.

       401.       As a result of the foregoing, Plaintiff is entitled to recover from Defendants,

jointly and severally, an amount equal to the value of all compensation to be earned by Plaintiff

had her employment not been interfered with, including all to be earned salary and bonuses,

benefit payments, profit sharing, costs, attorney’s fees and prejudgment interest at no less than

9%.




                                                  56
          CaseCase
               1:17-cv-09023-RA
                    1:17-cv-09023 Document
                                   Document75-3  Filed
                                            1 Filed    07/08/20Page
                                                     11/17/17    Page
                                                                    57123  of 205
                                                                       of 66



          402.   As a result of the foregoing acts, Plaintiff is entitled to recover an amount no less

than $20,000,000 in compensatory damages from Defendants, jointly and severally, in addition

to all other amounts sought herein.

          403.   In committing the acts alleged herein, Defendants acted in an outrageous and

malicious manner with intent, oppression, gross negligence, malice, wanton disregard and

indifference for Plaintiff’s protected civil rights, as part of a continuing pattern of conduct, and

Plaintiff is entitled to punitive damages of at least $20,000,000 to adequately punish Defendants,

jointly and severally, and to deter Defendants from continuing and repeating such conduct in the

future.

                    AS AND FOR A FOURTH CAUSE OF ACTION

            RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964;
                                     42 U.S.C.A. § 2000E

          404.   Plaintiff repeats, realleges, and incorporates by reference each and every

allegation previously made herein as if the same were more fully set forth at length herein.

          405.   Based upon the aforementioned facts, Plaintiff had reasonable belief that

Defendants were engaged in unlawful conduct under Title VII of the Civil Rights Act of 1964,

42 U.S.C.A. § 2000e.

          406.   Plaintiff acted in opposition to such unlawful conduct by making good faith

claims and/or complaints of sexual harassment and discrimination to Defendants and appropriate

authorities, including the EEOC.

          407.   Defendants had actual knowledge of Plaintiff’s activities in respect of making

good faith claims and/or complaints of sexual harassment and discrimination to Defendants and

appropriate authorities, including the EEOC.




                                                  57
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                58124  of 205
                                                                   of 66



         408.     As a proximate result of Plaintiff’s activities in respect of making good faith

claims and/or complaints of sexual harassment and discrimination to Defendants and appropriate

authorities, including the EEOC, Defendants engaged in adverse treatment of Plaintiff, including,

inter alia, terminating her employment.

         409.     Plaintiff has been unable, despite reasonable efforts, to find comparable

employment.

         410.     The aforementioned acts of Defendants constitute unlawful retaliation against

Plaintiff in violation of the provisions of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §

2000e.

         411.     As a proximate result of Defendants’ aforementioned retaliation against Plaintiff,

Plaintiff has and will continue to suffer substantial losses, including the loss of past and future

earnings, bonuses, deferred compensation and other employment benefits.

         412.     As a further proximate result of Defendants’ actions, Plaintiff has and will

continue to suffer irreparable and significant damage to her personal and professional good name

and reputation.

         413.     As a further proximate result of Defendants’ actions taken because of Plaintiff’s

sex, Plaintiff has and will continue to suffer severe and lasting embarrassment, humiliation and

anguish and other incidental and consequential damages and expenses.

         414.     As a result of the foregoing, Plaintiff is entitled to recover from Defendants,

jointly and severally, an amount equal to the value of all compensation to be earned by Plaintiff

had her employment not been interfered with, including all to be earned salary and bonuses,

benefit payments, profit sharing, costs, attorney’s fees and prejudgment interest at no less than

9%.




                                                  58
          CaseCase
               1:17-cv-09023-RA
                    1:17-cv-09023 Document
                                   Document75-3  Filed
                                            1 Filed    07/08/20Page
                                                     11/17/17    Page
                                                                    59125  of 205
                                                                       of 66



          415.   As a result of the foregoing acts, Plaintiff is entitled to recover an amount no less

than $20,000,000 in compensatory damages from Defendants, jointly and severally, in addition

to all other amounts sought herein.

          416.   In committing the acts alleged herein, Defendants acted in an outrageous and

malicious manner with intent, oppression, gross negligence, malice, wanton disregard and

indifference for Plaintiff’s protected civil rights, as part of a continuing pattern of conduct, and

Plaintiff is entitled to punitive damages of at least $20,000,000 to adequately punish Defendants,

jointly and severally, and to deter Defendants from continuing and repeating such conduct in the

future.

                     AS AND FOR AN FIFTH CAUSE OF ACTION

          RETALIATION IN VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW §296(1)(A)

          417.   Plaintiff repeats, realleges, and incorporates by reference each and every

allegation previously made herein as if the same were more fully set forth at length herein.

          418.   Based upon the aforementioned facts, Plaintiff had reasonable belief that

Defendants were engaged in unlawful conduct under NYSHRL § 296 (1) (a).

          419.   Plaintiff acted in opposition to such unlawful conduct by making good faith

claims and/or complaints of sexual harassment and discrimination to Defendants and appropriate

authorities, including the EEOC.

          420.   Defendants had actual knowledge of Plaintiff’s activities in respect of making

good faith claims and/or complaints of sexual harassment and discrimination to Defendants and

appropriate authorities, including the EEOC.

          421.   As a proximate result of Plaintiff’s activities in respect of making good faith

claims and/or complaints of sexual harassment and discrimination to Defendants and appropriate




                                                  59
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                60126  of 205
                                                                   of 66



authorities, including the EEOC, Defendants engaged in adverse treatment of Plaintiff, including,

inter alia, terminating her employment.

       422.       As a result of Defendants’ actions, Plaintiff is unable to return to comparable

employment.

       423.       The aforementioned acts of Defendants constitute unlawful retaliation against

Plaintiff in violation of the provisions of NYSHRL § 296 (1) (a).

       424.       As a proximate result of Defendants’ aforementioned retaliation against Plaintiff,

Plaintiff has and will continue to suffer substantial losses, including the loss of past and future

earnings, bonuses, deferred compensation and other employment benefits.

       425.       As a further proximate result of Defendants’ actions, Plaintiff has and will

continue to suffer irreparable and significant damage to her personal and professional good name

and reputation.

       426.       As a further proximate result of Defendants’ actions taken because of Plaintiff’s

sex, Plaintiff has and will continue to suffer severe and lasting embarrassment, humiliation and

anguish and other incidental and consequential damages and expenses.

       427.       As a result of the foregoing, Plaintiff is entitled to recover from Defendants,

jointly and severally, an amount equal to the value of all compensation to be earned by Plaintiff

had her employment not been interfered with, including all to be earned salary and bonuses,

benefit payments, profit sharing, costs, attorney’s fees and prejudgment interest at no less than

9%.

       428.       As a result of the foregoing acts, Plaintiff is entitled to recover an amount no less

than $20,000,000 in compensatory damages from Defendants, jointly and severally, in addition

to all other amounts sought herein.




                                                   60
          CaseCase
               1:17-cv-09023-RA
                    1:17-cv-09023 Document
                                   Document75-3  Filed
                                            1 Filed    07/08/20Page
                                                     11/17/17    Page
                                                                    61127  of 205
                                                                       of 66



          429.   In committing the acts alleged herein, Defendants acted in an outrageous and

malicious manner with intent, oppression, gross negligence, malice, wanton disregard and

indifference for Plaintiff’s protected civil rights, as part of a continuing pattern of conduct, and

Plaintiff is entitled to punitive damages of at least $20,000,000 to adequately punish Defendants,

jointly and severally, and to deter Defendants from continuing and repeating such conduct in the

future.

                      AS AND FOR A SIXTH CAUSE OF ACTION

   RETALIATION IN VIOLATION OF NEW YORK CITY HUMAN RIGHTS LAW                         § 8-107

          430.   Plaintiff repeats, realleges, and incorporates by reference each and every

allegation previously made herein as if the same were more fully set forth at length herein.

          431.   Based upon the aforementioned facts, Plaintiff had reasonable belief that

Defendants were engaged in unlawful conduct under NYCHRL § 8-107.

          432.   Plaintiff acted in opposition to such unlawful conduct by making good faith

claims and/or complaints of sexual harassment and discrimination to Defendants and appropriate

authorities, including the EEOC.

          433.   Defendants had actual knowledge of Plaintiff’s activities in respect of making

good faith claims and/or complaints of sexual harassment and discrimination to Defendants and

appropriate authorities, including the EEOC.

          434.   As a proximate result of Plaintiff’s activities in respect of making good faith

claims and/or complaints of sexual harassment and discrimination to Defendants and appropriate

authorities, including the EEOC, Defendants engaged in adverse treatment of Plaintiff, including,

inter alia, terminating her employment.




                                                61
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3  Filed
                                        1 Filed    07/08/20Page
                                                 11/17/17    Page
                                                                62128  of 205
                                                                   of 66



       435.       As a result of Defendants’ actions, Plaintiff is unable to return to comparable

employment.

       436.       The aforementioned acts of Defendants constitute unlawful retaliation against

Plaintiff in violation of the provisions of NYCHRL § 8-107.

       437.       As a proximate result of Defendants’ aforementioned retaliation against Plaintiff,

Plaintiff has and will continue to suffer substantial losses, including the loss of past and future

earnings, bonuses, deferred compensation and other employment benefits.

       438.       As a further proximate result of Defendants’ actions, Plaintiff has and will

continue to suffer irreparable and significant damage to her personal and professional good name

and reputation.

       439.       As a further proximate result of Defendants’ actions taken because of Plaintiff’s

sex, Plaintiff has and will continue to suffer severe and lasting embarrassment, humiliation and

anguish and other incidental and consequential damages and expenses.

       440.       As a result of the foregoing, Plaintiff is entitled to recover from Defendants,

jointly and severally, an amount equal to the value of all compensation to be earned by Plaintiff

had her employment not been interfered with, including all to be earned salary and bonuses,

benefit payments, profit sharing, costs, attorney’s fees and prejudgment interest at no less than

9%.

       441.       As a result of the foregoing acts, Plaintiff is entitled to recover an amount no less

than $20,000,000 in compensatory damages from Defendants, jointly and severally, in addition

to all other amounts sought herein.

       442.       In committing the acts alleged herein, Defendants acted in an outrageous and

malicious manner with intent, oppression, gross negligence, malice, wanton disregard and




                                                   62
          CaseCase
               1:17-cv-09023-RA
                    1:17-cv-09023 Document
                                   Document75-3  Filed
                                            1 Filed    07/08/20Page
                                                     11/17/17    Page
                                                                    63129  of 205
                                                                       of 66



indifference for Plaintiff’s protected civil rights, as part of a continuing pattern of conduct, and

Plaintiff is entitled to punitive damages of at least $20,000,000 to adequately punish Defendants,

jointly and severally, and to deter Defendants from continuing and repeating such conduct in the

future.

                    AS AND FOR A SEVENTH CAUSE OF ACTION

                    AGAINST ANSELL ( NYSHRL         -     AIDING AND ABETTING )

          443.   Plaintiff incorporates by reference and realleges each and every allegation as set

forth above as if fully set forth herein.

          444.   As a result of the aforementioned actions, Defendant Ansell has discriminated

against Plaintiff on account of her gender with respect to the terms, conditions and privileges of

her employment in violation of New York Executive Law § 290 et seq.

          445.   As a result of the aforementioned actions, Defendant Ansell has violated the New

York Executive Law §290 et seq. by aiding, abetting, inciting and coercing the unlawful

discrimination outlined herein.

          446.   As a result of Defendant Ansell’s discrimination (and aiding, abetting and inciting

discrimination) against her, Plaintiff has suffered damages, including, without limitation,

deprivation of income and benefits, emotional pain, suffering, inconvenience, damage to

reputation and career, mental anguish and humiliation.

                    AS AND FOR AN EIGHTH CAUSE OF ACTION

                    AGAINST ANSELL ( NYCHRL           -   AIDING AND ABETTING )

          447.   Plaintiff incorporates by reference and realleges each and every allegation as set

forth above as if fully set forth herein.




                                                 63
       CaseCase
            1:17-cv-09023-RA
                 1:17-cv-09023 Document
                                Document75-3  Filed
                                         1 Filed    07/08/20Page
                                                  11/17/17    Page
                                                                 64130  of 205
                                                                    of 66



        448.   As a result of the aforementioned actions, Defendant Ansell has discriminated

against Plaintiff on account of her gender with respect to the terms, conditions and privileges of

her employment in violation of New York City Administrative Code § 8-101 et seq.

        449.   As a result of the aforementioned actions, Defendant Ansell has violated the New

York City Administrative Code § 8-101 et seq. by aiding, abetting, inciting and coercing the

unlawful discrimination outlined herein.

        450.   As a result of Defendant Ansell’s discrimination (and aiding, abetting and inciting

discrimination) against her, Plaintiff has suffered damages, including, without limitation,

deprivation of income and benefits, emotional pain, suffering, inconvenience, damage to

reputation and career, mental anguish and humiliation.

                            ATTORNEY’S FEES AND COSTS

        451.   Attorney’s fees and costs are warranted in this matter as the undersigned, on

behalf of Plaintiff, have in good faith, attempted to negotiate a reasonable resolution with

Defendants without having to refer this matter to this forum for adjudication, determination and

final resolution on the merits.


                          PUNITIVE DAMAGES – BAD FAITH
        452.   It is presumed that parties to contracts undertake their respective obligations in

good faith, with intent to deal fairly. In light of Defendants’ obvious and blatant bad faith,

wrongdoing and breach of other duties, punitive damages should be assessed against Defendants

so that they be deterred from attempting such harmful employment practices in the future.

                                   REQUEST FOR RELIEF

        WHEREFORE, Plaintiff requests that this Court order the following relief in favor of

Plaintiff:



                                               64
     CaseCase
          1:17-cv-09023-RA
               1:17-cv-09023 Document
                              Document75-3  Filed
                                       1 Filed    07/08/20Page
                                                11/17/17    Page
                                                               65131  of 205
                                                                  of 66



       I.     A Declaratory Judgment declaring that the acts complained of herein violate the

     rights of Plaintiff as guaranteed under applicable Federal Law;

       II.    A judgment granting equitable relief directing Defendant to cease and desist from

     exposing Plaintiff to discrimination and retaliation;

       III.   A judgment directing Defendant to reimburse and make Plaintiff whole for any

     and all earnings, including bonus payments, she would have received but for Defendant’s

     discriminatory treatment and unlawful dismissal, including but not limited to, back pay,

     double back pay, contractual damages and pension benefits;

       IV.    A judgment awarding Plaintiff compensatory damages for mental anguish, loss of

     dignity, humiliation, and injury to livelihood in an amount that is fair, just, and reasonable,

     to be determined at trial, including reasonable attorneys’ fees, as provided under

     applicable law.

       V.     A judgment awarding Plaintiff double back pay damages for Defendant’s

     intentional retaliation of Plaintiff;

       VI.    A judgment awarding Plaintiff front pay;

       VII. A judgment awarding Plaintiff double back pay;

       VIII. A judgment awarding Plaintiff contract damages;

       IX.    A judgment awarding Plaintiff punitive damages;

       X.     An award of prejudgment interest, costs and attorney’s fees; and

      XI.     Such other and further relief that the Court may deem just and proper.

                                         JURY DEMAND
      Plaintiff demands a trial by jury of all issues triable by jury in this action.


Dated: New York, New York
November 17, 2017


                                                 65
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3  Filed
                                  1 Filed    07/08/20Page
                                           11/17/17    Page
                                                          66132  of 205
                                                             of 66



                          Respectfully submitted,

                          SACK & SACK, LLP



                          By_____/s/ Jonathan Sack_____
                                Jonathan Sack, Esq.

                          Attorneys for Plaintiff
                          70 East 55th Street, 10th Floor
                          New York, New York 10022
                          Tel.: (212) 702-9000
                          Fax: (212) 702-9702




                                    66
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-1 Filed 07/08/20 Page
                                                     Page 1
                                                          133  of 205
                                                            of 2




           EXHIBIT “A”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 134 of 205
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-2 Filed 07/08/20 Page
                                                     Page 1
                                                          135  of 205
                                                            of 2




           EXHIBIT “B”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 136 of 205
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-3 Filed 07/08/20 Page
                                                     Page 1
                                                          137  of 205
                                                            of 3




           EXHIBIT “C”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 138 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 139 of 205
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-4 Filed 07/08/20 Page
                                                     Page 1
                                                          140  of 205
                                                            of 3




           EXHIBIT “D”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 141 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 142 of 205
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-5 Filed 07/08/20 Page
                                                     Page 1
                                                          143  of 205
                                                            of 2




           EXHIBIT “E”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 144 of 205
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-6 Filed 07/08/20 Page
                                                     Page 1
                                                          145  of 205
                                                            of 4




            EXHIBIT “F”
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-6 Filed 07/08/20 Page
                                                     Page 2
                                                          146  of 205
                                                            of 4
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-6 Filed 07/08/20 Page
                                                     Page 3
                                                          147  of 205
                                                            of 4
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-6 Filed 07/08/20 Page
                                                     Page 4
                                                          148  of 205
                                                            of 4
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-7 Filed 07/08/20 Page
                                                     Page 1
                                                          149  of 205
                                                            of 3




           EXHIBIT “G”
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-7 Filed 07/08/20 Page
                                                     Page 2
                                                          150  of 205
                                                            of 3
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-7 Filed 07/08/20 Page
                                                     Page 3
                                                          151  of 205
                                                            of 3
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-8 Filed 07/08/20 Page
                                                     Page 1
                                                          152  of 205
                                                            of 4




           EXHIBIT “H”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 153 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 154 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 155 of 205
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  1-9 Filed 07/08/20 Page
                                                     Page 1
                                                          156  of 205
                                                            of 2




            EXHIBIT “I”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 157 of 205
CaseCase
     1:17-cv-09023-RA
         1:17-cv-09023 Document
                       Document75-3
                                1-10 Filed
                                     Filed07/08/20
                                           11/17/17 Page
                                                    Page158
                                                         1 ofof
                                                             2 205




            EXHIBIT “J”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 159 of 205
CaseCase
     1:17-cv-09023-RA
         1:17-cv-09023 Document
                       Document75-3
                                1-11 Filed
                                     Filed07/08/20
                                           11/17/17 Page
                                                    Page160
                                                         1 ofof
                                                             2 205




           EXHIBIT “K”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 161 of 205
CaseCase
     1:17-cv-09023-RA
         1:17-cv-09023 Document
                       Document75-3
                                1-12 Filed
                                     Filed07/08/20
                                           11/17/17 Page
                                                    Page162
                                                         1 ofof
                                                             4 205




           EXHIBIT “L”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 163 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 164 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 165 of 205
CaseCase
     1:17-cv-09023-RA
         1:17-cv-09023 Document
                       Document75-3
                                1-13 Filed
                                     Filed07/08/20
                                           11/17/17 Page
                                                    Page166
                                                         1 ofof
                                                             4 205




          EXHIBIT “M”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 167 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 168 of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 169 of 205
CaseCase
     1:17-cv-09023-RA
         1:17-cv-09023 Document
                       Document75-3
                                1-14 Filed
                                     Filed07/08/20
                                           11/17/17 Page
                                                    Page170
                                                         1 ofof
                                                             2 205




           EXHIBIT “N”
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 171 of 205
CaseCase
     1:17-cv-09023-RA
         1:17-cv-09023 Document
                       Document75-3
                                1-15 Filed
                                     Filed07/08/20
                                           11/17/17 Page
                                                    Page172
                                                         1 ofof
                                                             2 205




          EXHIBIT “O”
CaseCase
     1:17-cv-09023-RA
         1:17-cv-09023 Document
                       Document75-3
                                1-15 Filed
                                     Filed07/08/20
                                           11/17/17 Page
                                                    Page173
                                                         2 ofof
                                                             2 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 174 of 205




         EXHIBIT “H”
Case 1:17-cv-09023-RA
     Case 1:17-cv-09023Document
                        Document75-3 Filed11/17/17
                                  2 Filed  07/08/20 Page
                                                     Page1175
                                                           of 3of 205
Case 1:17-cv-09023-RA
     Case 1:17-cv-09023Document
                        Document75-3 Filed11/17/17
                                  2 Filed  07/08/20 Page
                                                     Page2176
                                                           of 3of 205
Case 1:17-cv-09023-RA
     Case 1:17-cv-09023Document
                        Document75-3 Filed11/17/17
                                  2 Filed  07/08/20 Page
                                                     Page3177
                                                           of 3of 205
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  2-1 Filed 07/08/20 Page
                                                     Page 1
                                                          178  of 205
                                                            of 2
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  2-1 Filed 07/08/20 Page
                                                     Page 2
                                                          179  of 205
                                                            of 2
CaseCase
     1:17-cv-09023-RA
         1:17-cv-09023 Document
                       Document75-3 Filed11/17/17
                                2-2 Filed 07/08/20 Page
                                                   Page1180  of 205
                                                         of 15




         EXHIBIT “A”
    CaseCase
         1:17-cv-09023-RA
             1:17-cv-09023 Document
                           Document75-3 Filed11/17/17
                                    2-2 Filed 07/08/20 Page
                                                       Page2181  of 205
                                                             of 15



Macquarie Holdings (U.S.A.) Inc.
A member of the Macquarie Group




125 West 55th Street                      Telephone         (212)231 1000
22nd Floor                                Facsimile         (212)231 1010
New York NY 10019                         Internet          http://www/macquarie.com




May 5, 2017


Khristina McLaughlin
C/o Macquarie Holdings (U.S.A.) Inc.
New York Office


Dear Khristina,

This employment agreement (‘Agreement’) sets out terms and conditions of your employment
effective from July 1, 2017. Except as set forth in any prior agreement with respect to any
previous or existing clawbacks or other contractual repayments owed to the firm, which shall
remain in full force and effect, this Agreement constitutes the entire agreement between you and
Macquarie Holdings (U.S.A.) Inc. (‘Employer’) in relation to the subject matter herein and
supersedes any previous or contemporaneous written and oral agreements, understandings,
commitments and representations between you and the Employer in relation to that subject
matter. Any implied contractual duty of good faith or duty of cooperation owed to you by the
Employer is expressly excluded from forming part of this Agreement. By entering into this
Agreement, you confirm that you have not relied on any previous written or oral agreement,
understandings, commitments or representations other than those set out in this Agreement. Any
amendments or revisions to the terms of this Agreement must be in writing and signed by an
authorized officer of the Employer.

Subject to the conditions herein, below is a summary of the terms of your employment with the
Employer:

Position:                                                Head of US Sales, Cash Equities

Assigned to:                                             Macquarie Capital (U.S.A.) Inc.

Business Group:                                          Commodities and Global Markets

Salary:                                                  USD 400,000.00

The Macquarie Group ('Macquarie') comprises the Employer, Macquarie Group Limited and their
worldwide related entities (each a ‘Macquarie entity’). You agree that your obligations under this
Agreement are owed to, and for the benefit of, Macquarie and that this Agreement shall serve to
the benefit of and be binding upon the Employer's successors and assigns.

Employee Information

The Employer relies on representations made and information given by you during your
recruitment process and on the Employment Declaration as being true and correct for the
Macquarie Holdings (U.S.A.) Inc. is not an authorised deposit-taking institution for the purposes of the Banking Act
(Commonwealth of Australia) 1959, and Macquarie Holdings (U.S.A.) Inc.'s obligations do not represent deposits or other
liabilities of Macquarie Bank Limited ABN 46 008 583 542 (MBL). Neither MBL nor any other Macquarie Group entity guarantees
or otherwise provides assurances in respect of the obligations of Macquarie Holdings (U.S.A.) Inc.
   CaseCase
        1:17-cv-09023-RA
            1:17-cv-09023 Document
                          Document75-3 Filed11/17/17
                                   2-2 Filed 07/08/20 Page
                                                      Page3182  of 205
                                                            of 15



duration of your employment with the Employer. You must update or provide to the Employer any
material information in relation to those representations or any matters which may impact your
employment which may change or arise at any time during your employment. The omission of
any relevant information, or the provision of false or misleading information, could result in
disciplinary action including termination of employment.

Your employment is contingent upon your compliance with the Immigration and Naturalization
regulations requiring the establishment of your identity and ongoing right to work in the United
States.

It is the Employer's practice to conduct occasional background checks on its employees during
their employment. It is a condition of your employment that you consent to additional background
checks being conducted during your employment, and to the results of those checks being made
available to Macquarie, for the purpose of considering your suitability for ongoing employment.
Your employment may be terminated if the Employer considers the results of a background check
to be unsatisfactory or materially inconsistent with the information given to the Employer during
the recruitment process.

Employment within Macquarie

From time to time, the Employer may change your role, duties, responsibilities, reporting line
and/or work location and direct you to work for, or undertake duties for, another business group or
Macquarie entity.

Macquarie may, at times, need to transfer employees from one Macquarie entity to another
Macquarie entity for accounting, taxation, regulatory, licensing, business or other reasons. You
consent, to the extent permissible by law, to your employment being transferred to another
Macquarie entity at the discretion of the Employer.

Although your, role, duties, responsibilities, reporting line, work location and/or employer within
Macquarie may change, unless otherwise agreed, the terms and conditions set out in this
Agreement will continue to apply.

Employee Obligations and Macquarie's Policies

Macquarie’s policies, including, but not limited to, Macquarie’s Code of Conduct, Confidential
Information policy, Works Created during Employment policy, Information Barriers and
Confidentiality policy, Outside Business Activities policy, Conflicts of Interest policy, Personal
Investments policy and Appropriate Workplace Behaviour (EEO) policy, are available on
Macquarie’s intranet (‘Macnet’) (collectively, the ‘Policies’). You agree to comply fully with the
Policies and Macquarie’s guidelines and procedures applicable to employees, as amended,
varied or replaced from time to time. Macquarie may amend, replace, revoke or suspend the
Policies at any time (with the exception of its "at will" policy) and you must comply with any
amended or new Policies.

You agree that you will act in the best interests of Macquarie and faithfully and diligently devote
your full time and energies to your position. You agree that you will perform your duties in a
manner that is consistent with all laws and regulatory requirements (including without limitation
any regulations of any applicable self-regulatory organization) applicable to your position and the
work you perform. You also agree to comply with all lawful directions of the Employer and
undertake training as directed.

You further agree to inform the Employer of any matter in connection with your employment
which comes to your notice that may be regarded as material and relevant to the Employer or
Macquarie; and to immediately disclose to the Employer any information which does, or may,
lead to you not being lawfully entitled to perform your duties or responsibilities. A breach by you
                                                         53616 Khristina McLaughlin USA EA – April 2017 2
   CaseCase
        1:17-cv-09023-RA
            1:17-cv-09023 Document
                          Document75-3 Filed11/17/17
                                   2-2 Filed 07/08/20 Page
                                                      Page4183  of 205
                                                            of 15



of any of the Policies may result in disciplinary action which may include the termination of your
employment for cause.

Outside Business Activities

The Employer may require you to provide details of interests you have outside of your
employment for regulatory purposes or to help the Employer manage risks. You are required to
advise the Employer of any external directorships, secondary employment or engagement or
other business activities (‘Outside Business Activities’) that you hold or engage in or which you
propose to take up. The Employer may require that you resign from, do not accept or do not take
up such Outside Business Activities. You must not engage in any Outside Business Activities
without the prior written consent of the Employer. This obligation is currently detailed in
Macquarie's Outside Business Activities policy and Conflicts of Interest policy.

Confidential Information

During your employment and after your employment with the Employer ends, you must not,
directly or indirectly, disclose, copy or use any information which Macquarie designates as being
confidential or that you might reasonably expect Macquarie to regard as confidential. You are
directed to not bring or use any information to the Employer or Macquarie which belongs to a third
party, or to which you are not lawfully entitled. Further details of your duties regarding confidential
information are included in Macquarie’s Confidential Information policy which has been provided
to you with this Agreement.

Compensation

Your annualized salary of $400,000.00 will be paid at a semi-monthly rate of $16,666.67 in
accordance with customary payroll practices and procedures, subject to applicable law. This
salary covers all hours worked by exempt employees. You will receive your semi-monthly pay on
or around the 15th and the last day of each month.

Discretionary Profit Share

In addition to your base salary, a discretionary profit share bonus may be allocated to you in
recognition of your contribution in the course of your employment for the financial year to 31
March. Profit share bonuses are completely discretionary, do not form part of your base salary,
and will not be included in the calculation of any termination payments including payments in lieu
of notice and payments in lieu of accrued but untaken leave.

While you may receive a profit share bonus in a particular financial year, you will not necessarily
receive a profit share bonus in any subsequent year. All profit share allocations will be made in
installments in accordance with applicable Macquarie policies, including the Profit Share and
Profit Share Retention policies, as amended from time to time. Under these policies, any profit
share allocations are conditional on, among other things, your remaining employed by the
Employer on the relevant vesting and crystallization dates. No amounts (pro-rata or otherwise) or
payments in lieu will be payable if you are not employed on those dates. This means that you will
have no entitlement to any retained portion of your profit share allocation until the relevant vesting
dates.

The Employer reserves the right to terminate (with or without substitution) or vary the terms of
any profit sharing or bonus scheme, including, without limitation, the Profit Share and Profit Share
Retention policies, at its discretion from time to time.




                                                         53616 Khristina McLaughlin USA EA – April 2017 3
   CaseCase
        1:17-cv-09023-RA
            1:17-cv-09023 Document
                          Document75-3 Filed11/17/17
                                   2-2 Filed 07/08/20 Page
                                                      Page5184  of 205
                                                            of 15



Insurance and Other Benefits

All regular full-time, regular part-time (scheduled to work 20 or more hours per week), and fixed-
term employees (with an initial term of greater than 90 days) are eligible as of their date of hire to
participate in the Employer’s health and welfare benefit plans, as they exist from time to time, in
accordance with the terms of applicable plan documents.

If, after the initial date of hire, an ineligible employee subsequently meets the eligibility
requirements as described above, he or she will become eligible to participate in the Employer’s
health and welfare benefit plans after a waiting period of 90 days of continuous employment.

All eligible employees will be enrolled in the Employer’s default medical benefits coverage
selection, as then in effect, if no affirmative election or declination of coverage is made within 30
days of their date of hire or the end of their waiting period, as applicable.

401(k) Plan

The Employer maintains a 401(k) plan for its eligible employees. Subject to the terms and
conditions set forth in the applicable plan documents, eligible employees may participate in the
plan following their date of hire.

The 401(k) plan has an automatic enrollment feature. All employees will be enrolled automatically
in the plan if no affirmative election or declination of participation is made within the first 60 days
of employment, in accordance with the terms and conditions set forth in applicable plan
documents.

Paid Time Off

Full-time exempt employees are eligible for four weeks of vacation per year and for other holiday,
sick and personal time as is generally provided to other exempt staff. Part-time employees will
accrue vacation time on a pro-rata basis. Time is accrued on a monthly basis pursuant to the
Employer's governing time off policies, which also set forth rules pertaining to usage of time and
other related issues.

The Employer requires you to submit a properly completed and authorized leave application for
all periods of absence. Depending on your role, you may be required to take at least two weeks of
continuous leave during every 12 month period for risk management purposes. If at any time you
work in such a role, you agree to take the required period of continuous leave annually.

You will be entitled to statutory public holidays in accordance with the relevant legislation of the
location in which you are based. Employee who trade or settle foreign markets are expected to
take such holidays in accordance with the Cash Equities and Equities & Derivatives Trading's
public holiday guidelines as amended from time to time.

Status of Employment/Termination of Employment

Termination with Notice

Your employment is "at will." Either you or the Employer may terminate your employment, with or
without cause at any time, subject to the notice provisions set forth herein.

You agree to provide the Employer with four (4) weeks’ notice of your voluntary resignation. The
Employer may exercise its discretion to shorten any notice period associated with your
resignation. The Employer agrees to provide you with four (4) weeks’ notice of your termination
when feasible except in the case of a termination for Cause. The period between such notice and

                                                         53616 Khristina McLaughlin USA EA – April 2017 4
        CaseCase
             1:17-cv-09023-RA
                 1:17-cv-09023 Document
                               Document75-3 Filed11/17/17
                                        2-2 Filed 07/08/20 Page
                                                           Page6185  of 205
                                                                 of 15



termination of employment will be referred to as the 'Notice Period.’ Such notice provision shall
not alter your at-will status.

If the Employer terminates your employment without Cause or you resign by giving notice in
accordance with the terms herein, the Employer may in its sole discretion, alter your duties or
place you on a paid leave of absence during the Notice Period.

You may not provide services to any other employer or act as a consultant or otherwise assist
any person or entity in connection with their business during your employment including during
the Notice Period, regardless of whether you are working or on a paid leave of absence during
such period, unless otherwise approved by management. You must continue to act in accordance
with your employment obligations during your employment, including during any Notice Period.

Termination for Cause

For the purposes of this Agreement only, termination for 'Cause' means:

(i)       an action taken by a regulatory body or a self-regulatory organization against you that
          substantially prohibits or suspends you from performing or substantially impairs the
          performance of your duties of employment;

(ii)      your lack of relevant qualifications, licenses or approvals by a regulatory body required to
          perform your duties of employment;

(iii)     your negligent or wilful failure to perform the material duties of your employment (other than
          any such failure resulting from incapacity due to physical or mental illness);

(iv)      your material misrepresentation of facts relied upon in entering this Agreement or your
          material breach of any of your obligations under the terms and conditions of your
          employment, including but not limited to your obligations set out under this Agreement or of
          any of the Policies or Macquarie procedures (written or unwritten) of which you are aware
          or reasonably should be aware;

(v)       your breach of fiduciary duties to Macquarie;

(vi)      your conviction of, or pleas of guilty or nolo contendere to, a criminal offense (where the
          offense is relevant to your employment) or an action taken by a law enforcement
          organisation against you that substantially prohibits or suspends you from performing or
          substantially impairs the performance of your duties of employment;

(vii)     your wilful refusal to follow the proper direction of the Employer or any individual to whom
          you directly report;

(viii) your commission of an act or omission that, in the reasonable opinion of the Employer, may
       materially injure the reputation of the Employer or Macquarie; and

(ix)      your commission of an act or omission that constitutes fraud, embezzlement or material
          dishonesty or any other act of gross misconduct.




                                                            53616 Khristina McLaughlin USA EA – April 2017 5
    CaseCase
         1:17-cv-09023-RA
             1:17-cv-09023 Document
                           Document75-3 Filed11/17/17
                                    2-2 Filed 07/08/20 Page
                                                       Page7186  of 205
                                                             of 15



Property

On termination of employment, or if instructed at any time during your employment, you must
deliver to the Employer any Macquarie property in your possession or control and certify that you
have not retained Macquarie property. For the avoidance of doubt, Macquarie property includes,
but is not limited to, data or any phone or computer hardware and software belonging to
Macquarie. You are not entitled to retain a copy of, or record in any form, any documents or
records referred to above following the termination of your employment.

On termination of employment, or if instructed at any time during your employment, you must
provide (to an appropriate individual within Macquarie’s Human Resources or Technology
division) details of any passwords required to access and reset any device or technology
belonging to Macquarie.

Protection of Macquarie's Interests

Acknowledgement

You acknowledge and agree that:

a. Macquarie engages in a broad range of activities on a global basis in connection with its
banking, financial, financial markets, advisory, capital raising, investment and funds management
businesses and related support functions across its different business groups (collectively, ‘the
Activities’); and

b. during your employment, you have been and/or will be exposed to Confidential Information (as
defined in the Confidential Information policy, as amended, varied or replaced from time to time),
and other aspects of Macquarie's business that are the property of, and valuable to, Macquarie
(including the Employer), and Macquarie is entitled to reasonable protection of those rights.

Notwithstanding any other term of this Agreement, you acknowledge and agree that, immediately
upon accepting any offer of new employment, you will inform your new employer of the
restrictions contained in this Protection of Macquarie’s Interests clause which continue to apply to
you following the end of your employment with the Employer.

Non-Competition

This clause will apply automatically during your employment. This clause will also apply for a
period (‘Restraint Period’) of three months following the date on which this Agreement ends
(‘Termination Date’), if:

●   you hold the position of, or equivalent to, Senior Manager, Associate Director, Division
    Director or Executive Director on the Termination Date; and

●   the Employer notifies you in writing within 14 days following the Termination Date that it has
    exercised its discretion to enforce this clause.

You agree that:

●   during your employment you will not, either directly or indirectly and whether as an employee,
    contractor, consultant, director or agent or in any other capacity, be engaged by, assist, work
    for or participate in any business that competes with any of the Activities: in which you were
    materially involved; or in respect of which you had access to Confidential Information, within
    the last 12 months of your employment with Macquarie ('Material Activities'), in any country in
    which those Activities are undertaken by the group or groups in Macquarie in which you were
    employed.
                                                        53616 Khristina McLaughlin USA EA – April 2017 6
    CaseCase
         1:17-cv-09023-RA
             1:17-cv-09023 Document
                           Document75-3 Filed11/17/17
                                    2-2 Filed 07/08/20 Page
                                                       Page8187  of 205
                                                             of 15




●   during the Restraint Period (if applicable), you will not, either directly or indirectly and whether
    as an employee, contractor, consultant, director or agent or in any other capacity, be engaged
    by, assist, work for or participate in any Material Activities, in the same, or a substantially
    similar position, or in a position where you perform any of the Material Activities, that you held
    with Macquarie, in any country in which those Activities are undertaken by the group or groups
    in Macquarie in which you were employed.

If the Employer enforces this clause after the Termination Date, it will pay you an amount equal to
the base salary and the value of medical benefits (which you had elected at the time of your
notice of termination) that you would have received, less any applicable deductions, had you
been employed during the Restraint Period (‘Restraint Payment’).

Non-Solicitation

You agree that:

●   during your employment and for a period of three months after the Termination Date,
    regardless of the reason your employment ends, you must not:

     -   directly or indirectly, solicit, canvass or approach any person who, or any entity which,
         was at any time within the last 12 months of your employment with Macquarie, an actual
         or prospective client or business partner of Macquarie in that part or parts of the business
         carried on by Macquarie in which you worked and with whom you had contact, dealings,
         influence, or learned information about, with a view to obtaining the business or
         patronage of such client or business partner in a business that is the same or similar to
         that part or parts of Macquarie’s business; or

     -   otherwise interfere with the relationship between Macquarie and its clients or business
         partners with whom you had contact, influence or learned information about while you
         were employed by Macquarie;

●   during your employment and for a period of six months after the Termination Date, regardless
    of the reason your employment ends, you must not:

     -   directly or indirectly, induce or assist in the inducement or solicitation of any employee,
         contractor or consultant of Macquarie who was an employee, contractor or consultant of
         Macquarie within the last 12 months of your employment with Macquarie, and with whom
         you had contact or influence during your employment, to leave their employment or
         engagement with Macquarie, or to become employed by you or an entity with whom you
         become affiliated, after the Termination Date, whether or not in leaving their employment
         or engagement the employee, contractor or consultant would breach the terms of that
         employment or engagement; or

     -   otherwise interfere with the relationship between Macquarie and its employees,
         contractors or consultants with whom you had contact, influence or learned information
         about while you were employed by Macquarie.

The restrictions contained in this Non-Solicitation clause are not contingent on a Restraint
Payment being made.




                                                          53616 Khristina McLaughlin USA EA – April 2017 7
   CaseCase
        1:17-cv-09023-RA
            1:17-cv-09023 Document
                          Document75-3 Filed11/17/17
                                   2-2 Filed 07/08/20 Page
                                                      Page9188  of 205
                                                            of 15



Violation of Covenant Provisions

You agree that the restrictions contained in the above clauses, Confidential Information, Non-
Competition and Non-Solicitation together with any applicable Policies (‘Covenant Provisions’)
are fair and reasonable and necessary for the protection of the Employer's legitimate business
interests and that the Employer would not have entered into this Agreement without the inclusion
of such restrictions. Moreover, you recognize and expressly acknowledge that these restrictions
grant to the Employer only such reasonable protection as is admittedly necessary to preserve
Macquarie's legitimate business interests. It is expressly agreed by the Employer and you that the
Covenant Provisions shall survive the termination of this Agreement and the termination of your
employment, for any reason.

You further acknowledge that any breach of the Covenant Provisions will result in irreparable
harm to the Employer and that no remedy at law will be adequate for such breach, and you
therefore consent to the entry of a restraining order, preliminary injunction or other court order to
enforce this Agreement without posting of bond, to the extent permitted by law. You agree that
the foregoing relief shall be in addition and without prejudice to all other remedies to which
Employer is entitled at law or in equity.

No Third Party Rights or Benefits

The parties do not intend that this Agreement should confer any right or benefit on any third party,
other than the entities within Macquarie.

Ongoing Obligations

The clauses titled “Confidential Information”, “Property”, and “Protection of Macquarie’s Interests”,
continue to apply following the end of your employment with Macquarie.

No Waiver

Any failure or delay by Macquarie to enforce a provision of this Agreement will not affect or render
that provision unenforceable, or prevent Macquarie from pursuing remedies in respect of a
breach of this Agreement at any time in the future.

Arbitration Agreement

You agree that the Arbitration Agreement attached to this Agreement as Annex A applies to the
terms and conditions of your employment with the Employer. By accepting this Agreement, you
affirmatively indicate your agreement to the terms set forth therein. Both you and the Employer
understand that by agreeing to the terms of the Arbitration Agreement, both are giving up any
constitutional or statutory right they may possess to have covered claims decided in a court of law
before a judge or a jury.

Data Privacy

You acknowledge and agree that the Employer has the right to collect, use and disclose your
personal information for purposes relating to the administration of your employment with the
Employer, including administering your compensation and benefits and compliance with any
regulatory, reporting and withholding requirements. You acknowledge and agree that your
personal information may be disclosed by the Employer to its affiliated entities for such purposes.
The Employer will take reasonable steps to maintain physical, technical and procedural
safeguards regarding your personal information. You consent to the transmission, processing and
storage of your personal information in the United States and at international service centres
outside the United States.

                                                         53616 Khristina McLaughlin USA EA – April 2017 8
   Case 1:17-cv-09023-RA
      Case                Document 2-2
            1:17-cv-09023 Document 75-3 Filed
                                         Filed11/17/17
                                               07/08/20 Page
                                                         Page10
                                                              189  of 205
                                                                of 15



Governing Law and Forum Selection

This Agreement shall be governed by and construed in accordance with the laws of the state of
New York without giving effect to its principles of conflict of laws. Should any dispute not be
subject to arbitration, any action to enforce the terms of this Agreement or any other dispute
arising out of your employment shall be brought in the appropriate state or federal court located
closest to your final work location and the parties consent to such personal jurisdiction and waive
any objections to the resolution of disputes hereunder in such jurisdiction.

Severability

Any provision or part of a provision of this Agreement which is held to be illegal, void or
unenforceable will either be modified so that it is enforceable, or deemed ineffective to the extent
only that it is illegal, void or unenforceable, without invalidating the remaining provisions or part of
a provision of the Agreement.

Yours truly,



Austin Dowling
Regional Head of Human Resources, Americas




                                                          53616 Khristina McLaughlin USA EA – April 2017 9
    Case 1:17-cv-09023-RA
       Case                Document 2-2
             1:17-cv-09023 Document 75-3 Filed
                                          Filed11/17/17
                                                07/08/20 Page
                                                          Page11
                                                               190  of 205
                                                                 of 15



Acceptance

I understand and, by selecting the ‘accept’ button on the portal, acknowledge and accept the
terms of my employment as set out in this Agreement and the Arbitration Agreement, and will
comply with the terms and conditions of my employment and the Policies as amended from time
to time.

I acknowledge that I have received, read and understand the Policies provided to me with this
Agreement entitled Benefit and Policy Information (March 2017 v1) and that these provisions are
incorporated by reference into this Agreement. My acceptance indicates my agreement to
comply with and be bound by these Policies and with all Policies as amended from time to time,
including but not limited to:

□   Acceptable Use of Technology policy
□   Appropriate Workplace Behaviour (EEO) policy
□   Code of Conduct
□   Confidential Information policy
□   Conflicts of Interest policy
□   Information Barriers and Confidentiality policy
□   Macquarie US Benefits Guide
□   New York City's Earned Sick Time Act
□   Outside Business Activities policy
□   Pregnancy and Employment Rights
□   Personal Investments policy
□   Works Created during Employment policy
□   MSG Personal Investments policy

I confirm that this Agreement has been provided to me in my primary language, or if English is not
my primary language I confirm that the information relating to compensation has been provided to
me in my primary language if a translation has been prepared by the Department of Labor.




                                                      53616 Khristina McLaughlin USA EA – April 2017 10
   Case 1:17-cv-09023-RA
      Case                Document 2-2
            1:17-cv-09023 Document 75-3 Filed
                                         Filed11/17/17
                                               07/08/20 Page
                                                         Page12
                                                              191  of 205
                                                                of 15



                                                ANNEX A

                                 ARBITRATION AGREEMENT
                 For Registered Employees of Macquarie Holdings (U.S.A.) Inc.

While Macquarie hopes that employment disputes with its Employees will not occur, Macquarie
believes that where such disputes do arise, it is in the mutual interest of all concerned to handle
them promptly and with minimal disturbance to the operations of Macquarie's businesses and the
lives of its Employees.

Accordingly, to provide for more expeditious resolution of certain employment-related disputes
that may arise between Macquarie and its Employees, Macquarie has instituted a mandatory
arbitration procedure (the "Macquarie Arbitration Procedure" or the "Procedure") for its
Employees as set forth herein. This Arbitration Agreement (“Agreement”) applies to all
Macquarie Employees in the United States of America. Under the Procedure, certain disputes
that may arise from your employment with Macquarie, the terms and conditions of your
employment or the termination of your employment must (after appropriate attempts to resolve
your dispute internally through Macquarie management channels) be submitted for resolution by
mandatory arbitration.

In agreeing to submit employment disputes for resolution by arbitration, you acknowledge that
such agreement is given in exchange for rights to which you are not otherwise entitled - namely,
your employment as a Macquarie Employee and the more expeditious resolution of such
disputes. In exchange for your agreement to submit such disputes to the binding arbitration
process set forth herein, Macquarie likewise agrees to the use of arbitration as the exclusive
forum for resolving employment disputes covered by this Agreement.

Hence, the parties shall be precluded from bringing or raising in court or another forum any
dispute that was or could have been brought or raised pursuant to the procedures set forth in this
Agreement.

Arbitration Procedure

As a condition of your employment at Macquarie, you agree that any controversy or claim arising
out of or relating to your employment relationship with Macquarie, the terms and conditions of
your employment or the termination thereof must be submitted for final and binding resolution by
a private and impartial arbitrator, to be jointly selected by you and Macquarie.

Claims Covered: This Agreement to arbitration includes any claim that could be asserted in
court or before an administrative agency or claims as to which the employee has an alleged
cause of action, including without limitation claims for breach of any contract or covenant
(express or implied), tort claims, claims for discrimination (including, but not limited to,
discrimination based on sex, pregnancy, race, national or ethnic origin, age, religion, creed,
marital status, sexual orientation, mental or physical disability or medical condition, or other
characteristics protected by statute), claims for wrongful discharge, violations of confidentiality or
breaches of trade secrets, and/or claims for violation of any federal state or other governmental
law, statute, regulation or ordinance (including, but not limited to, the Americans With Disabilities
Act, the Age Discrimination in Employment Act, the Family Medical Leave Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act, Title VII of the Civil Rights Act of
1964, the Genetic Information Non-Discrimination Act and any and all claims relating to your
employment and/or termination of your employment with the company whether based on state
law, commonwealth law, local law, statute, regulation, ordinance or common law).

Disputes covered by the Procedure include all such claims whether made against Macquarie, any
of its subsidiary or affiliated entities, or its individual officers, directors, or trustees thereof (in an
official or personal capacity).
                                                          53616 Khristina McLaughlin USA EA – April 2017 11
    Case 1:17-cv-09023-RA
       Case                Document 2-2
             1:17-cv-09023 Document 75-3 Filed
                                          Filed11/17/17
                                                07/08/20 Page
                                                          Page13
                                                               192  of 205
                                                                 of 15




Claims Not Covered: Claims covered by this Agreement do not include (i) a claim for workers'
compensation benefits; (ii) a claim for unemployment compensation benefits; (iii) a claim by
Macquarie for temporary or preliminary injunctive and/or other equitable relief, including, but not
limited to, such claims for unfair competition and/or the use or unauthorized disclosure of trade
secrets or confidential information, as to which Macquarie may seek and obtain relief from a court
of competent jurisdiction in advance of pursuing such claims in arbitration pursuant to this
Agreement; (iv) a claim for money damages by Macquarie related to claims for unfair competition
and/or the use or unauthorized disclosure of trade secrets or confidential information, as to which
Macquarie may seek and obtain relief from a court of competent jurisdiction; (v) a claim based
upon Macquarie's current (successor or future) employee benefits and/or welfare plans that
contain an appeal procedure or other procedure for the resolution of disputes under the plan; (vi)
a claim for violation of the National Labor Relations Act; (vii) any non-employment-related claim
that arises out of an Employee's Form U4 Agreement and relates solely to the obligations
attendant to the Employee's status as a "Registered Representative"; and (viii) any claim in
respect of which arbitration is prohibited under applicable law.

You shall not be entitled to join or consolidate claims in arbitration with claims brought by other
individuals, or to arbitrate any claim as a representative member of a class or in a private attorney
general capacity. Nor shall any arbitrator appointed pursuant to this Agreement have the
authority to arbitrate claims on a class, collective or multiple-claimant basis. Accordingly, you and
Macquarie agree that the American Arbitration Association's ("AAA") Supplementary Rules for
Class Action Arbitration shall not apply to any arbitration under this Procedure. If, however, an
agreement to dispense with class, collective or multiple-claimant claims in arbitration is held to be
unenforceable, then such claims shall proceed in court, not in arbitration. Any dispute about the
enforceability, applicability or interpretation of any portion of this paragraph shall be submitted to
and resolved by a court of competent jurisdiction only and shall not under any circumstances be
submitted to or resolved by any arbitrator or organization sponsoring arbitration.

Internal Efforts

As a prerequisite for submitting an employment dispute to arbitration, both you and Macquarie
agree to make good-faith efforts at resolving any dispute internally on an informal basis through
Macquarie management channels appropriate to the circumstances of that individual dispute,
including, but not limited to, Employee Relations and/or the Head of Human Resources,
Americas. Only when such internal efforts fail may an employment dispute be submitted to
binding arbitration under the terms of this Procedure.

Binding Arbitration

If a covered dispute remains unresolved at the conclusion of a good-faith effort to resolve the
dispute internally, either party may submit the dispute for resolution by final binding arbitration
under this Procedure. The arbitration will be conducted under the Employment Dispute
Resolution Rules of AAA, with the proviso that the arbitration shall be strictly confidential. These
Rules, incorporated by reference herein, include (but are not limited to) the procedures for the
joint selection of an impartial arbitrator and for the hearing of evidence before the arbitrator. The
arbitrator shall have the authority to allow for appropriate discovery and exchange of information
prior to a hearing, including (but not limited to) production of documents, information requests,
depositions, and subpoenas. Discovery shall be conducted pursuant to the AAA rules. A copy of
the complete AAA Employment Dispute Resolution Rules may be obtained from the AAA as
Administrator. You may also access the Rules from AAA's website at http://www.adr.org. 1




1This Agreement does not prohibit or restrict Associated Persons from filing an arbitration claim in the
FINRA arbitration forum as specified in FINRA rules.
                                                            53616 Khristina McLaughlin USA EA – April 2017 12
   Case 1:17-cv-09023-RA
      Case                Document 2-2
            1:17-cv-09023 Document 75-3 Filed
                                         Filed11/17/17
                                               07/08/20 Page
                                                         Page14
                                                              193  of 205
                                                                of 15



Any conflict between the rules and procedures set forth in the AAA rules and those set forth in
this Agreement shall be resolved in favor of those in this Agreement. The burden of proof at
arbitration shall at all times be upon the party seeking relief. The arbitrator shall have the power
to award all remedies that could be awarded by a court or administrative agency in accordance
with the governing and applicable substantive law relating to covered claims, except is limited to
individual relief, and not relief on a class or collective basis. Without limiting the arbitrator's power
and authority, it is understood that the arbitrator shall have the authority to entertain and rule on
motions to dismiss and motions for summary judgment by any party and shall apply the standards
governing such motions under the Federal Rules of Civil Procedure (unless otherwise agreed to
by the parties in connection with disputes involving a non-US Employee).

Choice of Law

In reaching his/her decision, the arbitrator shall apply the governing substantive law applicable to
the claim(s), cause of action(s), and defense(s) asserted by the parties as applicable in the state
in which you are primarily assigned to work.

Forum of Arbitration

Any arbitration conducted pursuant to this Agreement shall take place in the state in which you
are primarily assigned to work unless an alternative location is chosen by the mutual agreement
of the parties.

Time Limits and Procedures

The aggrieved party must give written notice of any claim to the other party within the same
statute of limitations period that would apply with respect to such claim if it was brought in a
judicial or administrative forum. The written notice shall describe the nature of all claims asserted
and the facts upon which such claims are based and shall be mailed to the other party by certified
or registered mail, return receipt requested. Any such notice mailed to Macquarie shall be
addressed to Macquarie's Head of Human Resources, Americas, and the AAA as Administrator in
accordance with applicable AAA rules.

The arbitrator shall render a decision and award within 30 days after the close of the arbitration
hearing or at any later time on which the parties may agree. The award shall be in writing and
signed and dated by the arbitrator and shall contain express findings of fact and the basis for the
award.

The parties agree that Macquarie will pay all of the AAA administrative fees and the arbitrator's
fees and expenses. All other costs and expenses associated with the arbitration, including,
without limitation, the party's respective attorneys' fees, shall be borne by the party incurring the
expense, unless the law under which the claim is brought permits an award of attorneys' fees
and/or costs to the prevailing party.

Judgment upon the award rendered by the arbitrator may be entered in any court having
jurisdiction. The award may be vacated or modified only on the grounds specified in the U.S.
Federal Arbitration Act or other applicable law.

Severability

Except as specifically set forth herein, if any provision of this Agreement is held to be illegal, void
or unenforceable, the agreement will be ineffective to the extent only of that illegality, voidness or
unenforceability, without invalidating the remaining parts of this Agreement. If a court or arbitrator
should determine that any portion of this Agreement is overbroad or unreasonable, such provision
shall be given effect to the maximum extent possible by narrowing the provision found to be
overbroad or unreasonable.
                                                         53616 Khristina McLaughlin USA EA – April 2017 13
   Case 1:17-cv-09023-RA
      Case                Document 2-2
            1:17-cv-09023 Document 75-3 Filed
                                         Filed11/17/17
                                               07/08/20 Page
                                                         Page15
                                                              194  of 205
                                                                of 15




No Retaliation/Employment At-Will

Under no circumstance will a Macquarie Employee be retaliated against in any way for invoking
this Procedure in good-faith to seek the resolution of a dispute. Macquarie managers who
engage in such retaliation will be subject to discipline under the appropriate Macquarie
disciplinary procedures.

The Macquarie Arbitration Procedure does not in any way alter the at-will employment status of
Macquarie Employees. Macquarie and its Employees are always free to terminate the
employment relationship at any time for any lawful reason, with or without cause, and
employment is not for any specific or definite duration.

This Agreement sets forth the complete agreement of the parties on the subject of arbitration of
the covered claims defined above, and supersedes any prior or contemporaneous oral or written
understanding on these subjects. No party is relying on any representations, oral or written, on
the subject of the effect, enforceability or meaning of this Agreement, except as specifically set
forth herein.
_____________________________________________________________________________

END OF DOCUMENT




                                                      53616 Khristina McLaughlin USA EA – April 2017 14
CaseCase
     1:17-cv-09023-RA
          1:17-cv-09023 Document
                         Document75-3 Filed 11/17/17
                                  2-3 Filed 07/08/20 Page
                                                     Page 1
                                                          195  of 205
                                                            of 2




         EXHIBIT “B”
      CaseCase
           1:17-cv-09023-RA
                1:17-cv-09023 Document
                               Document75-3 Filed 11/17/17
                                        2-3 Filed 07/08/20 Page
                                                           Page 2
                                                                196  of 205
                                                                  of 2


From:              COG HR Employment Agreement
To:                Khristina McLaughlin
Subject:           53616 - Khristina McLaughlin - EA Confirmation - Acceptance of updated employment documentation
Date:              Saturday, May 06, 2017 2:26:39 PM
Importance:        High
Sensitivity:       Private




Dear Khristina

You have just accepted the updated employment documentation via the online portal system. The updated
employment documentation which is effective from 1 July 2017 is listed below.

If you did not intend to accept, please contact the Employee Relations consultant for your Group/Division
immediately. Otherwise, you do not need to take any further action. A copy of your acceptance will be retained on
your file.

Regards,
COG HR Employment Agreement

 _____

EA Confirmation Details:

Action: Acknowledged acceptance of updated employment documentation effective 1 July 2017

Time stamp: 7 May 2017 4:26:27 AM AEST

Employment Documentation:

          * 53616~1~Khristina McLaughlin~USA~2017 Employment Agreement.pdf



This email and any attachment is confidential. If you are not the intended recipient, please delete this message.
Macquarie does not guarantee the integrity of any emails or attachments. For important disclosures and information
about the incorporation and regulated status of Macquarie Group entities please see: https://protect-
us mimecast.com/s/kJ5aBRIOLw7vCL?domain=macquarie.com
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 197 of 205




          EXHIBIT “I”
Case 1:17-cv-09023-RA
     Case 1:17-cv-09023Document
                        Document75-3 Filed11/17/17
                                  3 Filed  07/08/20 Page
                                                     Page1198
                                                           of 3of 205
Case 1:17-cv-09023-RA
     Case 1:17-cv-09023Document
                        Document75-3 Filed11/17/17
                                  3 Filed  07/08/20 Page
                                                     Page2199
                                                           of 3of 205
Case 1:17-cv-09023-RA
     Case 1:17-cv-09023Document
                        Document75-3 Filed11/17/17
                                  3 Filed  07/08/20 Page
                                                     Page3200
                                                           of 3of 205
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 201 of 205




          EXHIBIT “J”
                  Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 202 of 205




Macquarie U.S. Executive Departs Amid Sexual Harassment Claim

By Laura J Keller and Max Abelson
November 20, 2017, 12:00 AM EST




➞   Robert Ansell left bank’s New York oﬃce within past month

➞   Khristina McLaughlin says in suit she was pushed into aﬀair



Robert Ansell, head of U.S. cash equities for Macquarie Group Ltd. <https://www.bloomberg.com/quote/MQG:AU> , left the bank weeks before a
colleague alleged in a lawsuit that she was pressured into having an aﬀair with him.


Ansell pushed Khristina McLaughlin, now head of U.S. sales for cash equities, to begin a relationship in 2015 and continue it until this year,
according to a complaint she ﬁled Friday in federal court in Manhattan. She’s suing Ansell and the Australian bank’s U.S. unit for $40 million,
saying co-workers are now ostracizing her, making her job impossible.


"No one had ever said no to me in a long time," Ansell, who’s married, allegedly wrote to her this year in a letter about their relationship,
according to a copy attached to the suit. "You tried so many times to reset the boundaries, but we just couldn’t do it. I couldn’t do it. I had to be
with you."




McLaughlin said in the complaint that Ansell sent her snapshots of his penis in December and June. Copies of photos are included in the ﬁling.


“We have only recently been made aware of these allegations and we have taken appropriate actions in response,” Paul Marriott, a spokesman
for Sydney-based Macquarie, said in an emailed statement. “We take any allegation of workplace impropriety extremely seriously and have no
tolerance for such conduct.”


Ansell didn’t return calls and online messages seeking comment.
                 Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 203 of 205
Christmas Party

In Australia, lawyers for upset clients have accused Macquarie of having a chauvinistic culture and allowing predatory behavior, the Sydney
Morning Herald reported in September. The company said <https://www.macquarie.com/us/about/newsroom/2017/sept-macquarie-response>
those claims lack credible evidence. Beyond Wall Street, men who wield power across Hollywood, television, food, politics and journalism have
been accused this year of harassing and assaulting women.


McLaughlin, a 40-year-old single mother, said Ansell switched jobs so that he could supervise her. Colleagues have sidelined her since he left
the ﬁrm in the past month, according to the suit.




"My peers on the management team barely acknowledge me," McLaughlin said in an interview last week. "They don’t know what I went
through."


McLaughlin had spent about seven years at Goldman Sachs Group Inc. <https://www.bloomberg.com/quote/GS:US> and joined Macquarie as a
managing director in 2012. She won an award this month from the publisher Markets Media for women in ﬁnance.


Ansell, who was based in New York, ﬁrst spoke to her at a 2014 Christmas party, according to the letter. He became infatuated with her, it said,
and saw her crying in the oﬃce after a colleague yelled at her.


“What good fortune!” he wrote. “Now I had another reason to talk to you.”


‘Just Deal’

As the relationship deepened, she told him it was going somewhere she didn’t want it to be, he recounted in the letter.


“He came on to me and wouldn’t take no for an answer,” McLaughlin said in the interview. After their relationship became romantic, she said
she didn’t tell the bank’s human resources department because she hadn’t been satisﬁed with the handling of the yelling incident she had
previously brought to HR.


“You don’t want to be the girl that’s always going to HR," she said. "You work in a male-dominated industry. You suck it up and you just deal
with it.”


Ansell promoted McLaughlin after he became her boss, telling her he would protect her pay, according to the suit. She said in the interview she
tried to cut oﬀ their romantic relationship but was afraid he would take revenge.


It ended this year, after his wife read their messages on his phone, according to a screen grab of messages included in the suit.


“It’s just messy,” McLaughlin said in the interview. “No one wants a mess. I think we all know no one wants a messy woman."
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 204 of 205




                             Terms of Service Trademarks Privacy Policy
                              ©2017 Bloomberg L P. All Rights Reserved
                 Careers Made in NYC Advertise Ad Choices     Website Feedback Help
Case 1:17-cv-09023-RA Document 75-3 Filed 07/08/20 Page 205 of 205
